Exhibit 10.1

DEUTSCHE BANK AG NEW YORK BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

March 11, 2018

Lumentum Holdings Inc.

400 North McCarthy Boulevard

Milpitas, California 95035

Attention: Aaron Tachibana

Project Prota

Term Loan Facilities

Commitment Letter

Ladies and Gentlemen:

You have advised each of Deutsche Bank AG New York Branch (“DBNY”) and Deutsche
Bank Securities Inc. (“DBSI” and, together with DBNY, collectively, the
“Agents”, “DB”, “we” or “us”) that you intend to consummate the Transaction
(such term and each other capitalized term used but not defined herein having
the meaning assigned to such term in the Transaction Description attached hereto
as Exhibit A or in the Term Sheet or Summary of Additional Conditions referred
to below).

 

1. Commitments.

In connection with the foregoing, DBNY is pleased to advise you of its
commitment to provide 100% of the principal amount of the Committed Initial Term
Loan Facility, upon the terms set forth or referred to in this commitment letter
(together with the exhibits attached hereto, this “Commitment Letter”) and in
the Summary of Principal Terms and Conditions for the Term Loan Facilities
attached hereto as Exhibit B (the “Term Sheet”) and subject to the conditions
set forth in the Summary of Additional Conditions Precedent attached hereto as
Exhibit C (the “Summary of Additional Conditions”).

 

2. Titles and Roles.

You hereby appoint (a) DBSI to act, and DBSI hereby agrees to act, as sole lead
book running manager and sole lead arranger for the Initial Term Loan Facility
(in such capacity, the “Lead Arranger”) and (b) DBNY to act, and DBNY hereby
agrees to act, as sole administrative agent and collateral agent for the Term
Loan Facilities, in each case upon the terms and subject to the conditions set
forth or referred to in this Commitment Letter. Each of DBSI and DBNY will
perform the duties and exercise the authority customarily performed and
exercised by it in the foregoing roles. DBSI will have “left side” designation
and shall appear on the top left of the cover page of any marketing materials
for the Initial Term Loan Facility and will have all rights and responsibilities
associated with such position and placement.

 

-1-



--------------------------------------------------------------------------------

3. Syndication.

We intend, prior to and/or after the execution of definitive documentation for
the Term Loan Facility (the “Term Loan Documentation”), to syndicate all or a
portion of our commitments with respect to the Committed Initial Term Loan
Facility and, upon your request, all of the Additional Uncommitted Term Loans to
a group of banks, financial institutions and other lenders (together with DBNY,
the “Lenders”) identified by us in consultation with you pursuant to a
syndication to be managed exclusively by the Lead Arranger, provided that we
will not syndicate to (i) those persons identified by you by name in writing to
us prior to the date hereof or (ii) competitors of the Borrower, any of its
subsidiaries or the Acquired Business that are identified by you by name in
writing prior to the date hereof (such persons, together with any person that is
clearly identifiable as an affiliate of such person on the basis of its name,
collectively, the “Disqualified Institutions”); provided, further, that the
Borrower, upon reasonable written notice to the Lead Arranger after the date
hereof (or, after the Closing Date, the Administrative Agent), shall be
permitted to supplement in writing the list of persons that are Disqualified
Institutions to the extent such supplemented person is or becomes a bona fide
competitor of the Borrower, its subsidiaries and the Acquired Business; provided
however, that such supplementation shall not apply retroactively to disqualify
any parties that have previously acquired an assignment or participation
interest in the Loans; and provided, further, that a competitor or an affiliate
of a competitor shall not include any bona fide debt fund or investment vehicle
(other than a person which is excluded pursuant to clause (i) above). All
aspects of the syndication of the Initial Term Loan Facility, including, without
limitation, timing, potential syndicate members to be approached, titles,
allocations and division of fees, shall be determined by (and coordinated
through) the Lead Arranger in consultation with you (subject only to the last
paragraph of Section 2 and your express consent rights as provided above).

We intend to commence our syndication efforts with respect to the Initial Term
Loan Facility following your execution and delivery to us of this Commitment
Letter and, until the earlier to occur of (i) a Successful Syndication (as
defined in the Fee Letter) and (ii) forty-five (45) days after the Closing Date
(the “Syndication Period”), you agree actively to assist (and to use your
commercially reasonable efforts to cause the Acquired Business to actively
assist) us in completing a syndication that is reasonably satisfactory to us and
you. Such assistance shall include (a) your using commercially reasonable
efforts to ensure that any syndication efforts benefit materially from your and
the Acquired Business’ existing lending and investment banking relationships,
(b) direct contact between your senior management, representatives and advisors
(and your using commercially reasonable efforts to cause direct contact between
senior management, representatives and advisors of the Acquired Business), on
the one hand and the proposed Lenders and rating agencies identified by the Lead
Arranger on the other hand, at times and places reasonably requested by the Lead
Arranger, (c) assistance by you (and your using commercially reasonable efforts
to cause the assistance by the Acquired Business) in the prompt preparation of a
Confidential Information Memorandum for the Initial Term Loan Facility and other
marketing materials and information reasonably deemed necessary by the Lead
Arranger to complete a Successful Syndication (collectively, the “Information
Materials”) for delivery to potential syndicate members and participants prior
to the commencement of the Marketing Period, including, without limitation, any
financial estimates, forecasts, projections and other forward-looking financial
information regarding the future performance of the Borrower and its
subsidiaries, including the Acquired Business (such forward-looking financial
information, collectively, the “Projections”), (d) the hosting, at reasonable
times and upon reasonable request, with the Lead Arranger, of one or more
meetings and/or conference calls with prospective Lenders, (e) your ensuring
(or, in the case of the Acquired Business, your using commercially reasonable
efforts to ensure) that, until the later of (x) the end of the Syndication
Period and (y) the Closing Date, there will not be any announcement, offering,
placement or arrangement of issues of debt securities or credit facilities of,
or on behalf of, you, the Acquired Business or any of your or their subsidiaries
(including refinancings and renewals of debt but excluding the Initial Term Loan
Facility, debt expressly permitted to be incurred by the Acquired Business (and
remain outstanding on the Closing Date) under the Merger Agreement (as in effect
on the date hereof), working capital indebtedness incurred in the ordinary
course of business, intercompany indebtedness, purchase money debt and capital
lease obligations incurred in the ordinary course of business or other
indebtedness that has otherwise been

 

-2-



--------------------------------------------------------------------------------

consented to by the Lead Arranger), without the consent of the Lead Arranger, if
such announcement, offering, placement or arrangement would reasonably be
expected to impair the primary syndication of the Initial Term Loan Facility in
any material respect, and (f) your using commercially reasonable efforts to
obtain (i) public ratings for the Initial Term Loan Facility (of any level),
from each of Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investor’s
Services, Inc. (“Moody’s”), and (ii) a public corporate rating and a public
corporate family rating of the Borrower (of any level) from each of S&P and
Moody’s, respectively, in each case prior to the launch of the syndication of
the Initial Term Loan Facility. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter, (a) none of the foregoing
(including the obtaining of the ratings referenced above) shall constitute a
condition to the commitments hereunder or the funding of the Committed Initial
Term Loan Facility on the Closing Date, (b) except as expressly provided in
Section 11 of the Summary of Additional Conditions hereto, neither the
commencement nor the completion of the syndication of the Committed Initial Term
Loan Facility shall constitute a condition precedent to the funding of the
Committed Initial Term Loan Facility on the Closing Date, and (c) the only
Projections or pro forma or other financial statements that shall be required to
be provided to the Lead Arranger in connection with the syndication of the
Initial Term Loan Facility shall be those required to be delivered pursuant to
Section 7 of Exhibit C.

Notwithstanding the foregoing, it is understood and agreed that (i) neither this
Commitment Letter nor the Fee Letter is an express or an implied commitment or
offer and there shall be no obligation of, any Agent or any of its affiliates,
to provide, underwrite or participate in the Additional Uncommitted Term Loans
and (ii) DB shall be under no obligation to pay any consideration to any Lender
to arrange the Additional Uncommitted Term Loans.

You hereby acknowledge that (a) the Agents will make available Information (as
defined below) and Projections, and the documentation relating to the Term Loan
Facilities referred to in the paragraph below, to the proposed syndicate of
Lenders (which will exclude Disqualified Institutions) by transmitting such
Information, Projections and documentation through Intralinks, Debtdomain,
SyndTrak Online, the internet, email or similar electronic transmission systems
and (b) certain of the Lenders may be “public side” Lenders (i.e., Lenders that
(i) have personnel that wish only to receive information and documentation that
does not constitute or include material non-public information (within the
meaning of the United States federal securities laws) and (ii) do not wish to
receive material non-public information with respect to the Borrower and its
subsidiaries, the Acquired Business or their respective securities). You further
agree, at the request of the Lead Arranger, to assist in the prompt preparation
of a version of the Confidential Information Memorandum and other marketing
materials and presentations to be used in connection with the syndication of the
Initial Term Loan Facility, consisting exclusively of information and
documentation that is either (i) publicly available or (ii) not material with
respect to the Borrower, the Acquired Business or their respective subsidiaries
or any of their respective securities for purposes of United States Federal and
state securities laws (all such information and documentation being “Public
Lender Information” and with any information and documentation that is not
Public Lender Information being referred to herein as “Private Lender
Information”).

It is understood that in connection with your assistance described above,
customary authorization letters will be included in any such Confidential
Information Memorandum that authorize the distribution thereof to prospective
Lenders, represent that the additional version of the Confidential Information
Memorandum containing only Public Lender Information does not include any
Private Lender Information and exculpate us with respect to any liability
related to the use of the contents of such Confidential Information Memorandum
or any related offering and marketing materials by the recipients thereof and
exculpate you and the Acquired Business with respect to any liability related to
the misuse of the contents of such Confidential Information Memorandum or any
related offering and marketing materials by the recipients thereof. Before
distribution of any such Confidential Information

 

-3-



--------------------------------------------------------------------------------

Memorandum or any related offering and marketing materials, each document to be
disseminated by the Lead Arranger (or any other Agent) to any Lender in
connection with the Term Loan Facilities will be identified by you as either
(i) containing Private Lender Information or (ii) containing solely Public
Lender Information.

You further agree that the following documents may be distributed as Public
Lender Information, unless you advise the Lead Arranger in writing (including by
email) within a reasonable time prior to their intended distribution that such
materials should only be distributed as Private Lender Information (provided
that such materials have been provided to you and your counsel for review a
reasonable period of time prior thereto): (a) administrative materials prepared
by the Lead Arranger for prospective Lenders (such as a lender meeting
invitation, bank allocation, if any, and funding and closing memoranda), (b)
customary marketing term sheets and notification of changes in the Term Loan
Facilities’ terms and conditions, (c) drafts and final versions of the Term Loan
Documentation and (d) publicly available financial statements of the Borrower
and the Acquired Business.

 

4. Information.

You represent and warrant (and with respect to Information (as defined below)
relating to the Acquired Business, to the best of your knowledge prior to the
Closing Date) that (a) no written information which has been or is hereafter
furnished to us by you or on your behalf in connection with the transactions
contemplated hereby (other than the Projections, pro formas, other forward
looking information and information of a general economic or industry specific
nature) (such written information being referred to herein collectively as the
“Information”) when taken as a whole contained (or, in the case of Information
furnished after the date hereof, will contain), as of the time it was (or
hereafter is) furnished, any material misstatement of fact or omitted (or will
omit) as of such time to state any material fact necessary to make the
statements therein taken as a whole not misleading, in light of the
circumstances under which they were (or hereafter are) made and (b) the
Projections that have been or will be made available to the Lead Arranger by you
or any of your representatives have been or will be prepared in good faith based
upon assumptions that you believe to be reasonable at the time made and at the
time such Projections are made available to the Lead Arranger, it being
recognized by the Agents that such Projections are not to be viewed as facts and
that actual results during the period or periods covered by any such Projections
may differ significantly from the projected results, and that no assurance can
be given that the projected results will be realized. You agree that if at any
time prior to the earlier of (x) 45 days after the Closing Date and (y) the
later of (i) the Closing Date and (ii) a Successful Syndication, any of the
representations and warranties in the preceding sentence would (to the best of
your knowledge, with respect to Information relating to the Acquired Business
prior to the Closing Date) be incorrect in any material respect if the
Information and Projections were being furnished, and such representations and
warranties were being made, at such time, then you will promptly supplement the
Information and the Projections so that (to the best of your knowledge, with
respect to the Information relating to the Acquired Business prior to the
Closing Date) such representations and warranties will be correct in all
material respects under those circumstances. You understand that, in arranging
and syndicating the Initial Term Loan Facility, we will be entitled to use and
rely on the Information and the Projections without responsibility for
independent verification thereof and do not assume responsibility for the
accuracy or completeness of the Information or the Projections.

 

5. Conditions Precedent.

DBNY’s commitment hereunder, and each Agent’s agreement to perform the services
described herein, are subject only to the satisfaction of the conditions set
forth in the Summary of Additional Conditions (the “Exclusive Funding
Conditions”).

 

-4-



--------------------------------------------------------------------------------

Notwithstanding anything set forth in this Commitment Letter, the Fee Letter or
the Term Loan Documentation, or any other agreement or other undertaking
concerning the transactions contemplated hereby to the contrary, (i) the only
representations and warranties the accuracy of which shall be a condition to the
availability of the Committed Initial Term Loan Facility on the Closing Date
shall be (x) such of the representations made by (or with respect to) the
Acquired Business in the Merger Agreement as are material to the interests of
the Lenders, but only to the extent that you have (or your applicable affiliate
has) the right (taking into account any applicable cure provisions and
determined without regard to any notice requirement) to terminate your (or your
affiliate’s) obligations (or to refuse to consummate the Acquisition) under the
Merger Agreement as a result of a breach of such representations (the “Merger
Agreement Representations”) and (y) the Specified Representations (as defined
below) and (ii) the terms of the Term Loan Documentation shall be in a form such
that they do not impair the availability of the Committed Initial Term Loan
Facility on the Closing Date if the Exclusive Funding Conditions shall have been
satisfied or waived (it being understood that to the extent any Collateral
referred to in the Term Sheet may not be perfected by (A) the filing of a UCC
financing statement or (B) taking delivery and possession of any stock
certificates of the Borrower and its subsidiaries that constitute Collateral, if
the perfection of the Administrative Agent’s security interest in such
Collateral may not be accomplished prior to the Closing Date after your use of
commercially reasonable efforts to do so, then the perfection of the security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Committed Initial Term Loan Facility on the Closing Date
but, instead, may be accomplished within 90 days after the Closing Date (or such
longer period after the Closing Date reasonably acceptable to the Administrative
Agent); provided that stock certificates representing equity interests in any
subsidiaries of the Target (to the extent required under the terms of the Term
Sheet) will, to the extent you have used commercially reasonable efforts to
obtain them, only be required to be delivered on the Closing Date to the extent
received from the holders thereof prior to the Closing Date). For purposes
hereof, “Specified Representations” means the representations and warranties set
forth in the Term Loan Documentation relating to corporate existence, corporate
power and authority relating to the entering into and performance of the Term
Loan Documentation, the due authorization, execution, delivery, validity and
enforceability of the Term Loan Documentation, no conflicts of the Term Loan
Documentation with organizational documents, margin regulations, the Investment
Company Act of 1940, as amended, solvency of the Borrower and its subsidiaries
on a consolidated basis as of the Closing Date (after giving pro forma effect to
the Transaction and with solvency to be defined consistently with the solvency
certificate to be delivered pursuant to Section 6 of Exhibit C), Patriot
Act/“know your customer” laws, use of proceeds of the Initial Term Loan Facility
not in violation of OFAC/sanctions/anti-terrorism laws, FCPA/anti-corruption
laws and anti-money laundering laws and, subject to the last parenthetical
appearing in the preceding sentence and customary “permitted liens”, the
creation, validity, perfection and priority of the security interests granted in
the proposed Collateral. The provisions of this paragraph are referred to as the
“Funds Certain Provisions”.

You agree that we will have the right to communicate and consult with you and
your affiliates with respect to your and their rights and remedies under the
Merger Agreement.    

 

6. Fees.

As consideration for DBNY’s commitment hereunder, and each Agent’s agreement to
perform the services described herein, you agree to pay (or cause to be paid) to
each Agent the fees to which such Agent is entitled set forth in this Commitment
Letter and in the Fee Letter dated the date hereof and delivered herewith with
respect to the Initial Term Loan Facility (the “Fee Letter”).

 

-5-



--------------------------------------------------------------------------------

7. Expenses; Indemnification.

To induce each Agent to issue this Commitment Letter and to proceed with the
Term Loan Documentation, you hereby agree that all reasonable and documented
out-of-pocket fees and expenses (including the reasonable and documented fees
and expenses of outside counsel and consultants) of each Agent and its
respective affiliates arising in connection with the Initial Term Loan Facility
and the preparation, negotiation, execution, delivery and enforcement of this
Commitment Letter, the Fee Letter and the Term Loan Documentation (including in
connection with our due diligence and syndication efforts) shall be for your
account (and that you shall from time to time upon request from such Agent
reimburse such Agent and its affiliates for all such reasonable and documented
out-of-pocket fees and expenses paid or incurred by them); provided that you
shall only be responsible for the reasonable and documented fees and expenses of
one primary counsel acting for the Agents (taken as a whole) for the Initial
Term Loan Facility and one local counsel for each relevant jurisdiction as may
be necessary or advisable in the judgment of the Agents.

You further agree to indemnify and hold harmless each Agent and each other agent
or co-agent (if any) designated by the Lead Arranger with respect to the Initial
Term Loan Facility (each, a “Co-Agent”) and their respective affiliates and
controlling persons and the respective directors, officers, employees,
representatives and agents of each of the foregoing (each, an “Indemnified
Person”) from and against any and all actions, suits, proceedings (including any
investigations or inquiries), claims, losses, damages, liabilities or expenses
of any kind or nature whatsoever (subject, in the case of any costs or expenses
incurred by the Indemnified Person in connection with the negotiation or
documentation of the Term Loan Facilities, this Commitment Letter or the Fee
Letter, to the limitations set forth in the immediately preceding paragraph)
which may be incurred by or asserted against or involve any Agent, any Co-Agent
or any other such Indemnified Person as a result of or arising out of or in any
way related to or resulting from the Transaction, this Commitment Letter or the
Fee Letter (any of the foregoing, a “Proceeding”) and, upon demand, to pay and
reimburse each Agent, each Co-Agent and each other Indemnified Person for any
reasonable and documented legal or other out-of-pocket expenses paid or incurred
in connection with investigating, defending or preparing to defend any such
action, suit, proceeding (including any inquiry or investigation) or claim
(whether or not any Agent, any Co-Agent or any other such Indemnified Person is
a party to any action or proceeding out of which any such expenses arise or such
matter is initiated by a third party or by you or any of your affiliates);
provided, however, that the foregoing indemnity will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or related expenses (i) to
the extent they are found in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the willful misconduct, bad faith
or gross negligence of such Indemnified Person or any of such Indemnified
Person’s controlled or controlling affiliates or any of its or their respective
officers, directors, employees, agents, controlling persons, members or
representatives (collectively, such Indemnified Person’s “Related Persons”),
(ii) arising out of a material breach by such Indemnified Person (or any of such
Indemnified Person’s Related Persons) of its respective obligations under this
Commitment Letter or the Fee Letter (as determined by a court of competent
jurisdiction in a final and non-appealable judgment) or (iii) arising out of any
claim, actions, suits, inquiries, litigation, investigation or proceeding that
does not involve an act or omission of you or any of your subsidiaries and that
is brought by an Indemnified Person against any other Indemnified Person (other
than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against any Agent in its capacity or in fulfilling its role as an
administrative agent or Lead Arranger under the Term Loan Facilities); provided,
however, that the foregoing indemnity will apply to any such settlement in the
event that you were offered the ability to assume the defense of the action that
was the subject matter of such settlement and elected not to assume such
defense; and provided, further, that you shall be responsible for the fees and
expenses of only one counsel for all Indemnified Persons in connection with
indemnification claims arising out of the same facts or circumstances and, if
reasonably necessary or advisable in the judgment of the Agents, a single local
counsel to the Indemnified Persons in each relevant jurisdiction and, solely in
the case of an actual or perceived conflict of interest, one additional primary
counsel and one additional local counsel in each applicable jurisdiction, in
each case, to the affected Indemnified Persons. No Indemnified Person shall be
responsible or liable to you or any other person or entity for any damages
arising from the use by

 

-6-



--------------------------------------------------------------------------------

others of information or other materials obtained through electronic,
telecommunications, internet-based or other information transmission systems
(including, without limitation, IntraLinks, Debtdomain, SyndTrak Online or
email), except to the extent such damages have resulted from the willful
misconduct, gross negligence or bad faith of such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment). None of you or Target (or any of your or its respective
subsidiaries), or any Indemnified Person shall be liable for any indirect,
special, exemplary, incidental, punitive or consequential damages (including,
without limitation, any loss of profits, business or anticipated savings) which
may be alleged as a result of this Commitment Letter, the Fee Letter or the
financing contemplated hereby; provided that nothing contained in this paragraph
will limit your indemnification obligations set forth herein to the extent such
indirect, special, punitive or consequential damages are included in any third
party claim with respect to which the applicable Indemnified Person is entitled
to indemnification under the first paragraph of this Section 7.

Notwithstanding anything to the contrary herein, you shall not be liable for any
settlement of any Proceeding effected without your written consent (which
consent shall not be unreasonably withheld or delayed), but if settled with your
written consent or if there is a final and non-appealable judgment by a court of
competent jurisdiction in any such Proceeding, you agree to indemnify and hold
harmless each Indemnified Person from and against any and all losses and
reasonable and documented or invoiced legal or other out-of-pocket expenses by
reason of such settlement or judgment in accordance with and to the extent
provided in the other provisions of this Section 7. If you have reimbursed any
Indemnified Person for any legal or other expenses in accordance with such
request and there is a final and non-appealable judicial determination that the
Indemnified Person was not entitled to indemnification or contribution rights
with respect to such payment pursuant to this Section 7, then the Indemnified
Person shall promptly refund such amount.

 

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

Each Agent reserves the right to employ the services of its affiliates
(including, in the case of DB, Deutsche Bank AG) in providing services
contemplated by this Commitment Letter and to allocate, in whole or in part, to
its affiliates certain fees payable to such Agent in such manner as such Agent
and its affiliates may agree in their sole discretion. You acknowledge that
(i) each Agent may share with any of its affiliates, and such affiliates may
share with such Agent, any information related to the Transaction, you, the
Acquired Business (and your and its respective subsidiaries and affiliates), or
any of the matters contemplated hereby and (ii) each Agent and its affiliates
may be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you or your
subsidiaries may have conflicting interests regarding the transactions described
herein or otherwise. No Agent will, however, furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter or its other relationships with you to other companies (other than your
affiliates). You also acknowledge that no Agent has any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained by it from other companies.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of any of the transactions contemplated by this Commitment Letter, irrespective
of whether we or our affiliates have advised or are advising you on other
matters, (b) we, on the one hand, and you, on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, nor do you rely on, any fiduciary duty on our part, (c) you are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter,
(d) you have been advised that we and our affiliates are engaged in a broad
range of transactions that may involve interests that differ from your interests
and that we and our affiliates have no obligation to disclose such interests and

 

-7-



--------------------------------------------------------------------------------

transactions to you by virtue of any fiduciary, advisory or agency relationship,
and (e) you waive, to the fullest extent permitted by law, any claims you may
have against us or our affiliates for breach of fiduciary duty or alleged breach
of fiduciary duty and agree that we and our affiliates shall have no liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors.

You further acknowledge that DBSI is a full service securities firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, DBSI
and/or its affiliates may provide investment banking and other financial
services to, and/or acquire, hold or sell, for their own accounts and the
accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you, the Acquired
Business and your and its subsidiaries and other companies with which you, the
Acquired Business or your or its subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by DBSI, any of its affiliates or any of their respective customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

Each Agent or its affiliates may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of you, your subsidiaries the
Acquired Business or other companies which may be the subject of the
arrangements contemplated by this Commitment Letter or engage in commodities
trading with any thereof.

You acknowledge that you have been advised of the roles of DB and/or its
affiliates as buy-side advisors to you in connection with the Transaction and
that, in such capacity, DB and/or its affiliates are not advising you to enter
into this Commitment Letter or advising you with respect to any financing
contemplated herein. You acknowledge and agree that you (together with your
legal and other advisors) are independently evaluating this Commitment Letter
and any provision of financing contemplated herein and are fully aware of any
conflicts of interest which may exist as a result of DB’s engagement hereunder
and the engagement of DB and/or its affiliates as buy-side advisors to you. You
acknowledge and agree to such retentions, and further agree not to assert any
claim you might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from, on the one hand, the engagement
of DB hereunder or any arrangement, underwriting or provision by DB and/or its
affiliates of any financing in connection with the Transactions and, on the
other hand, DB’s and/or its affiliates’ roles as buy-side advisors to you in
connection with the Transactions.

 

9. Confidentiality.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your affiliates, officers, directors, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need-to-know basis or (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding (in which case you agree, to the extent permitted by applicable
law, to inform us promptly thereof) or regulatory review or (c) if the Agents
consent in writing to such proposed disclosure; provided that (i) you may
disclose this Commitment Letter, the Fee Letter, the Term Loan Documentation and
the contents hereof (provided that any such disclosure of the Fee Letter or the
contents thereof shall be subject to customary redaction of the fees and the
economic “market flex” provisions contained therein on terms reasonably
satisfactory to the Lead Arranger) to the Acquired Business, its affiliates and
their respective officers, directors, employees, attorneys, accountants

 

-8-



--------------------------------------------------------------------------------

and advisors, in each case who are directly involved in the consideration of
this matter and on a confidential and need-to-know basis, (ii) you may disclose
the Term Sheet and the other exhibits and annexes to the Commitment Letter, and
the contents thereof, to any rating agencies in connection with obtaining
ratings for the Borrower and the Initial Term Loan Facility, (iii) you may
disclose the aggregate fee amounts contained in the Fee Letter as part of a
generic disclosure of aggregate sources and uses related to fee amounts
applicable to the Transaction to the extent customary or required in any public
filing relating to the Transaction, and (iv) this Commitment Letter and the Fee
Letter may be disclosed (x) upon the request or demand of any regulatory
authority or self regulatory body having jurisdiction or oversight over you or
any of your affiliates, their businesses or operations and (y) to a court,
tribunal or any other applicable administrative agency or judicial authority in
connection with the enforcement of your rights hereunder (in which case you
agree to inform the Lead Arranger promptly thereof prior to such disclosure to
the extent permitted by applicable law), and (v) you may disclose this
Commitment Letter (but not the Fee Letter) and its contents in any information
memorandum or syndication distribution, as well as in any public filing or other
marketing materials relating to the Acquisition or the Initial Term Loan
Facility.

Each Agent and its affiliates will use all confidential information provided to
it or such affiliates by or on behalf of you hereunder solely for the purpose of
providing the services which are the subject of this Commitment Letter and shall
treat confidentially all such information; provided that nothing herein shall
prevent any Agent from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such Agent, to the extent permitted by law, agrees to
inform you promptly thereof), (b) upon the request or demand of any regulatory
authority or self-regulatory body having jurisdiction or oversight over such
Agent or any of its affiliates, their businesses or operations, (c) to the
extent that such information becomes publicly available other than by reason of
improper disclosure by such Agent or any of its affiliates, (d) to the extent
that such information is received by such Agent from a third party that is not
to its knowledge subject to confidentiality obligations to you or the Acquired
Business, (e) to the extent that such information is independently developed by
such Agent, (f) to such Agent’s affiliates and their respective employees, legal
counsel, independent auditors and other experts or agents who need to know such
information in connection with the Transaction and are informed of the
confidential nature of such information, (g) to potential Lenders, participants
or assignees or any potential counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any of its affiliates or any
of their respective obligations, in each case who agree (which may be oral or
pursuant to customary syndication practice) to be bound by the terms of this
paragraph (or language substantially similar to this paragraph), (h) for
purposes of establishing a “due diligence” defense, (i) to enforce their
respective rights hereunder or under the Fee Letter, or (j) to the extent
permitted by Section 11 hereof in respect of the customary advertisements and
promotional materials contemplated thereby. The obligations under this Section 9
shall automatically terminate and be superseded by the confidentiality
provisions in the Term Loan Documentation upon the execution and delivery of the
Term Loan Documentation and initial funding thereunder or shall expire on the
first anniversary of the date of your acceptance of this Commitment Letter,
whichever occurs earlier.

 

10. Assignments; Etc.

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Agent (and any attempted assignment without such consent
shall be null and void), are intended to be solely for the benefit of the
parties hereto and thereto (and Indemnified Persons), are not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and thereto (and Indemnified Persons) and may not be relied upon
by any person or entity other than you. DBNY may assign or participate its
commitment hereunder to one or more prospective Lenders; provided that, (a)

 

-9-



--------------------------------------------------------------------------------

DBNY shall not be relieved or novated from its obligations hereunder (including
its obligation to fund the Committed Initial Term Loan Facility on the Closing
Date) in connection with any syndication, assignment or participation of the
Committed Initial Term Loan Facility, including its commitments in respect
thereof, until the initial funding of the Committed Initial Term Loan Facility
on the Closing Date, (b) no assignment or novation shall become effective with
respect to all or any portion of DBNY’s commitments in respect of the Committed
Initial Term Loan Facility until the initial funding of the Committed Initial
Term Loan Facility on the Closing Date, and (c) unless you agree in writing,
DBNY shall retain exclusive control over all rights and obligations with respect
to its commitments in respect of the Committed Initial Term Loan Facility,
including all rights with respect to consents, modifications, supplements and
amendments, until the Closing Date has occurred. Any and all obligations of, and
services to be provided by, any Agent hereunder (including, without limitation,
the commitment of DBNY) may be performed, and any and all rights of any Agent
hereunder may be exercised, by or through any of its affiliates or branches;
provided that with respect to the commitments under the Committed Initial Term
Loan Facility, any assignments thereof to an affiliate will not relieve the
Agents from any of their obligations hereunder unless and until such affiliate
shall have funded the portion of the commitment so assigned.

 

11. Amendments; Governing Law; Etc.

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent. Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic, i.e. a “pdf” or “tif”) transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. Section headings used herein and in the Fee Letter are for
convenience of reference only, are not part of this Commitment Letter or the Fee
Letter, as the case may be, and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter or the Fee
Letter, as the case may be. Each Agent may, in consultation with you, place
customary advertisements in financial and other newspapers and periodicals or on
a home page or similar place for dissemination of customary information on the
Internet or worldwide web as it may choose, and circulate similar promotional
materials, after the closing of the Transaction in the form of a “tombstone” or
otherwise describing the names of the Borrower and its affiliates (or any of
them), and the amount, type and closing date of the transactions contemplated
hereby, all at the expense of such Agent. This Commitment Letter and the Fee
Letter set forth the entire agreement between the parties hereto as to the
matters set forth herein and therein and supersede all prior understandings,
whether written or oral, between us with respect to the matters herein and
therein. Matters that are not covered or made clear in this Commitment Letter or
in the Fee Letter are subject to mutual agreement of the parties hereto. THIS
COMMITMENT LETTER AND THE FEE LETTER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY,
INTERPRETATION, CONSTRUCTION, BREACH, ENFORCEMENT OR TERMINATION HEREOF OR
THEREOF, AND WHETHER ARISING IN CONTRACT OR TORT OR OTHERWISE) SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK;
provided that (a) the interpretation of the definition of Company Material
Adverse Effect (as defined in Exhibit C) and whether there shall have occurred a
Company Material Adverse Effect, (b) whether the representations and warranties
made with respect to the Acquired Business in the Merger Agreement are accurate
and whether as a result of a breach or inaccuracy thereof you or your affiliate
have the right to terminate your or its obligations under the Merger Agreement,
or refuse to consummate the transactions contemplated by the Merger Agreement
and (c) whether the Acquisition has been consummated in accordance with the
terms of the Merger Agreement, shall be governed by, and construed in accordance
with, the laws of the State of Delaware,

 

-10-



--------------------------------------------------------------------------------

without regard to principles of conflicts of law (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

12. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such courts located within New York County, provided, however, that each Agent
shall be entitled to assert jurisdiction over you and your property in any court
in which jurisdiction may be laid over you or your property, (b) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby in any such New York State or
Federal court, as the case may be, (c) waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court, and (d) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto agrees that service of any process, summons, notice
or document by registered mail or overnight courier addressed to you at the
address above shall be effective service of process against you for any suit,
action or proceeding brought in any such court.

 

13. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

14. Surviving Provisions.

The provisions of Sections 2, 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this
Commitment Letter and the provisions of the Fee Letter shall remain in full
force and effect regardless of whether definitive Term Loan Documentation shall
be executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitment of DBNY hereunder and our agreements to perform the
services described herein; provided that your obligations under this Commitment
Letter and the Fee Letter, other than those provisions relating to
confidentiality, the syndication of the Initial Term Loan Facility and the
payment of annual agency fees to the Administrative Agent, shall automatically
terminate and be superseded by the definitive Term Loan Documentation relating
to the Term Loan Facilities upon the initial funding thereunder and the payment
of all amounts owing at such time hereunder and under the Fee Letter.

 

15. PATRIOT Act Notification.

Each Agent hereby notifies you that pursuant to the requirements of the USA
PATRIOT ACT (Title III of Pub. Law 107-56 (signed into law October 26, 2001))
(as amended from time to time, the “PATRIOT Act”), such Agent is required to
obtain, verify and record information that identifies the

 

-11-



--------------------------------------------------------------------------------

Borrower, each Guarantor and any other borrowers and guarantors under the Term
Loan Facilities, which information includes the name, address, tax
identification number and other information regarding the Borrower, such
Guarantors and such other borrowers and guarantors that will allow such Agent to
identify the Borrower, such Guarantors and such other borrowers and guarantors
in accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to each Agent and each
Lender.

 

16. Termination and Acceptance.

DBNY’s commitment with respect to the Committed Initial Term Loan Facility as
set forth above, and each Agent’s agreements to perform the services described
herein, will automatically terminate (without further action or notice and
without further obligation to you) on the first to occur of (i) 5:00 p.m., New
York City time, on December 11, 2018, subject to the extension of such time to
5:00 p.m., New York City time, on March 11, 2019, pursuant to the terms of the
Merger Agreement as in effect on the date hereof, unless on or prior to such
time the Transaction has been consummated, (ii) any time after the execution of
the Merger Agreement and prior to the consummation of the Transaction, the date
of the valid termination or abandonment of the Merger Agreement in accordance
with its terms (other than with respect to ongoing indemnities, confidentiality
provisions and similar provisions) or (iii) the date of the closing of the
Acquisition without the use of the Committed Initial Term Loan Facility.

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 11:59 p.m., New York City time, on March 16, 2018. The commitment of DBNY
hereunder, and each Agent’s agreement to perform the services described herein,
will expire automatically (and without further action or notice and without
further obligation to you) at such time in the event that we have not received
such executed counterparts in accordance with the immediately preceding
sentence.

[Remainder of this page intentionally left blank]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Nikko Hayes

Name:   Nikko Hayes Title:   Managing Director By:  

/s/ Sandeep Desai

Name:   Sandeep Desai Title:   Managing Director DEUTSCHE BANK SECURITIES INC.
By:  

/s/ Nikko Hayes

Name:   Nikko Hayes Title:   Managing Director By:  

/s/ Sandeep Desai

Name:   Sandeep Desai Title:   Managing Director

 

[Signature page to Project Prota – Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

LUMENTUM HOLDINGS INC. By:  

/s/ Aaron Tachibani

Name:   Aaron Tachibani Title:   Chief Financial Officer

 

[Signature page to Project Prota – Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

Project Prota

Term Loan Facilities

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”) and in the other Exhibits to the Commitment Letter.

Lumentum Holdings Inc., a Delaware corporation (“you” or the “Borrower”) intends
to (i) acquire (the “Acquisition”), in a “friendly” transaction, a target
company identified to us as “Prota” (the “Target” and, together with its
subsidiaries, the “Acquired Business”) by way of (a) a merger of a newly-formed
Delaware corporation wholly-owned by the Borrower (“MergerCo”) with and into the
Target, with the Target continuing as the surviving entity of such merger and a
wholly-owned subsidiary of Borrower (the “Initial Merger”) and (b) as soon as
practicable following the Initial Merger, the merger of the Target with and into
a newly-formed Delaware limited liability company wholly-owned by the Borrower
(“MergerLLC”), with MergerLLC to be the surviving corporation of such merger,
and (ii) concurrently with the consummation of the Acquisition, repay all of the
existing indebtedness for borrowed money of the Acquired Business other than
Permitted Surviving Indebtedness (as defined in the Summary of Additional
Conditions) (the “Refinancing”). After the consummation of the Acquisition, all
of the outstanding equity interests of the Target will be owned, directly or
indirectly, by the Borrower.

The sources of funds needed to effect the Acquisition and the Refinancing, to
pay all fees and expenses incurred in connection with the Transaction (the
“Transaction Costs”) and to provide for the working capital needs and general
corporate requirements of the Borrower and its subsidiaries after giving effect
to the Acquisition shall be provided solely through:

(i) a senior secured term loan facility in an aggregate principal amount of
$550.0 million (the “Committed Initial Term Loan Facility”); provided that,
(x) prior to the commencement of the Marketing Period, the Borrower may request
additional senior secured term loans be made available to the Borrower on the
Closing Date in an aggregate principal amount not to exceed $250.0 million (the
“Additional Uncommitted Term Loans”) and (y) if such Additional Uncommitted Term
Loans can be syndicated in full by the Lead Arranger on or prior to the Closing
Date, such Additional Uncommitted Term Loans shall be added to (and constitute
part of) the Committed Initial Term Loan Facility funded on the Closing Date
(the Committed Initial Term Loan Facility as so increased by the Additional
Uncommitted Term Loans on the Closing Date (if applicable), the “Initial Term
Loan Facility”);

(ii) the issuance of common stock of the Borrower; and

(iii) unrestricted cash on hand of the Borrower and the Target.

The date on which the Acquisition and the Refinancing are consummated and the
initial borrowings are made under the Committed Initial Term Loan Facility is
referred to herein as the “Closing Date”. The transactions described above are
collectively referred to herein as the “Transaction”.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Project Prota

Term Loan Facilities

Summary of Principal Terms and Conditions

Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the commitment letter to which this Exhibit B is attached (the
“Commitment Letter”) and in the other Exhibits to the Commitment Letter. In the
case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit B shall be
determined by reference to the context in which it is used.

 

Borrower:    Lumentum Holdings Inc., a Delaware corporation (the “Borrower”).
Administrative Agent:    DBNY will act as sole administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) for a
syndicate of banks, financial institutions and other lenders (other than
Disqualified Institutions) (together with DBNY, the “Lenders”) and will perform
the duties customarily associated with such roles. Lead Arranger and Lead
Book-Running Manager:    DBSI will act as sole lead arranger and lead
book-running manager for the Initial Term Loan Facility and will perform the
duties customarily associated with such roles (the “Lead Arranger”). Initial
Term Loan Facility:   

1. Amount: “B” term loan facility in an aggregate principal amount of
$550.0 million (the “Committed Initial Term Loan Facility”) (subject to increase
at the Borrower’s election, to the extent required to fund or account for
(i) any OID (as defined in the Fee Letter) with respect to the Committed Initial
Term Loan Facility required pursuant to the “market flex” provisions in the Fee
Letter or (ii) the Ticking Fee (as defined in the Fee Letter)); provided that,
(x) prior to the commencement of the Marketing Period, the Borrower may request
additional senior secured term loans be made available to the Borrower on the
Closing Date in an aggregate principal amount not to exceed $250.0 million (the
“Additional Uncommitted Term Loans”) and (y) if all or part of such Additional
Uncommitted Term Loans can be syndicated in full by the Lead Arranger on or
prior to the Closing Date, all or such portion of such Additional Uncommitted
Term Loans so syndicated, as the case may be, may be added to (and constitute
part of) the Committed Initial Term Loan Facility funded on the Closing Date
(the Committed Initial Term Loan Facility as so increased by the Additional
Uncommitted Term Loans on the Closing Date, the “Initial Term Loan Facility”).

  

2. Use of Proceeds: The loans made pursuant to the Initial Term Loan Facility
(the “Term Loans”) may only be incurred on the Closing Date and the proceeds
thereof shall be utilized solely (i) in the case of proceeds from the Committed
Initial Term Loan Facility, to finance, in part, the Acquisition and the
Refinancing and to pay the Transaction Costs and (ii) in the case of proceeds
from Additional Uncommitted Term Loans, for general corporate purposes of the
Borrower and its subsidiaries (including the Transaction Costs but excluding the
funding of the Acquisition and the Refinancing).

 

B-1



--------------------------------------------------------------------------------

  

3. Maturity: The final maturity date of the Initial Term Loan Facility shall be
7 years from the Closing Date (the “Term Loan Maturity Date”).

 

4. Amortization: (i) During the first 6-3/4 years following the Closing Date
(commencing on the first full fiscal quarter ending after the Closing Date),
quarterly amortization of the Term Loans shall be required in an amount equal to
0.25% of the initial aggregate principal amount of the Term Loans incurred on
the Closing Date.

 

(ii) The remaining aggregate principal amount of Term Loans originally incurred
shall be due and payable in full on the Term Loan Maturity Date.

 

5. Availability: Term Loans may only be incurred on the Closing Date. No amount
of Term Loans once repaid may be reborrowed.

 

6. Issuance Price: 99.50%; provided that the discount to par reflected in the
issuance price of Term Loans may, at the election of the Lead Arranger, be taken
in the form of an upfront fee paid on the Closing Date. All calculations of
interest in respect of the Term Loans will be calculated on the basis of the
principal amount of Term Loans actually outstanding at any time (without giving
effect to any original issue discount).

Incremental Term Facilities:    The Borrower will have the right to obtain from
existing Lenders or prospective lenders incremental commitments consisting of
one or more increases to the Initial Term Loan Facility and/or one or more new
tranches of term loans to be made available under the Term Loan Documentation
(each, an “Incremental Term Facility” and, together with the Initial Term Loan
Facility, collectively, the “Term Loan Facilities”) in an aggregate amount not
to exceed the sum of (a) the greater of (x) $485.0 million (less the aggregate
principal amount of Additional Uncommitted Term Loans actually incurred on the
Closing Date) and (y) 100% of Consolidated EBITDA (as defined below) of the
Borrower and its subsidiaries for the most recently ended period of four
consecutive fiscal quarters for which financial statements have been delivered
(less the sum of the aggregate amount of all Incremental Equivalent Debt (as
defined below) incurred in reliance on this clause (a)) plus (b) all voluntary
prepayments of the Initial Term Loan Facility (and Incremental Term Facilities
to the extent incurred in reliance on clause (a) above) made prior to the date
of incurrence of any such Incremental Term Facility (including voluntary
prepayments and buybacks at a discount to par to the extent of the cash used for
such purposes), in each case, to the extent not funded with proceeds of long
term debt, plus (c) an additional amount at such time that, after giving pro
forma effect thereto (including use of proceeds), could be incurred without
causing the pro forma First-Lien Net Leverage Ratio (as defined below) to exceed
(x) the greater of (A) First-Lien Net Leverage Ratio as of the Closing Date and
(B) 1.75:1.00 or (y) at Borrower’s option, if such Incremental Term Loan is
incurred to finance a Permitted Acquisition (as defined below), the greater of
(A) the First-Lien Net Leverage Ratio as in effect immediately before
consummation of such Permitted Acquisition and

 

B-2



--------------------------------------------------------------------------------

 

(B) 1.75:1.00; provided that (i) all Incremental Term Facilities and permitted
refinancings of the foregoing (or prior permitted refinancings) shall be
included in the numerator of such ratio regardless of whether, and to what
extent, secured and (ii) the proceeds of any Incremental Term Facilities shall
not be netted from indebtedness for the purposes of such calculation; provided,
further, that:

 

(i) no such Incremental Term Facility will be available until the later of
(x) the end of the Syndication Period and (y) 45 days after the Closing Date;

 

(ii)  (A) no default or event of default exists or would exist after giving
effect thereto and (B) the representations and warranties set forth in the terms
of the Term Loan Documentation shall be true and correct in all material
respects (except for (i) representations and warranties which expressly relate
to an earlier date, which shall be true and correct in all material respects as
of such earlier date and (y) representations and warranties qualified by
materiality, which shall be true and correct in all respects); provided that to
the extent the proceeds of any Incremental Term Facility are intended to be
applied to finance a Limited Conditionality Acquisition (as defined below) that
is permitted under the Term Loan Documentation, the requirements of this clause
(ii) shall, if agreed by the lenders providing such Incremental Term Facility,
be subject to customary “SunGard” or “certain funds” conditionality provisions,
and the event of default test referred to in clause (A) above shall only be
tested at the time of the execution of the relevant acquisition agreement;

 

(iii)  any such Incremental Term Facility shall rank pari passu in right of
payment with the Initial Term Loan Facility and shall not benefit from any
guarantees not also applicable to the Initial Term Loan Facility and be secured
on a pari passu basis by the same Collateral (as defined below) securing, the
Initial Term Loan Facility; and

 

(iv) except for the terms described in this clause (iv), loans to be made under
an Incremental Term Facility (each, an “Incremental Term Loan” and, together
with the Term Loans, the “Loans”) shall be subject to the same terms as the
initial Term Loans, unless such Incremental Term Loans are made a part of the
Initial Term Loan Facility (in which case all terms thereof shall be identical
to those of the Initial Term Loan Facility), provided that:

 

(a)   the interest rates shall be determined mutually by the Borrower and the
lenders providing such Incremental Term Loans; provided that if the interest
rate margins for any Incremental Term Facility incurred on or prior to the six
(6) month anniversary of the Closing Date (other than (i) Incremental Term Loans
that have an outside maturity date more than two years after the Term Loan
Maturity Date and (b) Incremental Term Loans in an aggregate amount not in
excess of $50.0 million) are higher than the interest rate margins for the
Initial Term Loan Facility by more than 75 basis points, then the interest rate
margins for the Initial Term Loan Facility shall be increased to the extent
necessary so that such interest rate margins are equal to the interest rate
margins for such Incremental Term Facility minus 75

 

B-3



--------------------------------------------------------------------------------

 

basis points (it being understood that any such increase in the interest rate
margin shall not require the consent of any Lender); provided that, in
determining the interest rate margins applicable to the Incremental Term
Facility and the Initial Term Loan Facility (x) original issue discount (“OID”)
or upfront fees (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to the Lenders under the Initial Term Loan Facility or
any Incremental Term Facility in the initial primary syndication thereof shall
be included (with OID being equated to interest based on assumed four-year life
to maturity), (y) customary arrangement, commitment or similar fees payable to
the Lead Arranger (or its affiliates) in connection with the Initial Term Loan
Facility or to one or more arrangers (or their affiliates) of any Incremental
Term Facility shall be excluded and (z) if the Incremental Term Facilities
include an interest rate floor greater than the interest rate floor applicable
to the Initial Term Loan Facility, such increased amount shall be equated to
interest margin for purposes of determining whether an increase to the
applicable interest margin under the Initial Term Loan Facility shall be
required, to the extent an increase in the interest rate floor in the Initial
Term Loan Facility would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the interest rate
margin) applicable to the Initial Term Loan Facility shall be increased by such
increased amount (this clause (a), the “MFN Provision”);

 

(b)   the final stated maturity date for such Incremental Term Loans may be the
same as or later (but not sooner) than the final stated maturity date applicable
to the then-outstanding Loans; provided, that this clause (b) shall not apply to
any Incremental Term Loans in an aggregate principal amount (taken together with
amounts incurred pursuant to clause (b) in the first proviso in the section
entitled “Refinancing Term Facilities” and the second proviso in clause
(c) below) not to exceed $50.0 million;

 

(c)   the amortization requirements for such Incremental Term Loans may differ
from those of the then outstanding Loans, provided the average weighted life to
maturity of such Incremental Term Loans is no shorter than the then remaining
average weighted life to maturity applicable to the then outstanding Loans;
provided, that this clause (c) shall not apply to any Incremental Term Loans in
an aggregate principal amount (taken together with amounts incurred pursuant to
clause (b) in the first proviso in the section entitled “Refinancing Term
Facilities” and the proviso in clause (b) above) not to exceed $50.0 million.

 

B-4



--------------------------------------------------------------------------------

  

(d)   any Incremental Term Facility may provide for the ability to participate
on a pro rata basis or less than a pro rata basis (but not on a greater than pro
rata basis) in any voluntary or mandatory prepayments of the Loans under the
Term Loan Documentation; and

 

(e)   other terms may differ if reasonably satisfactory to the Administrative
Agent, the Borrower and lenders providing such Incremental Term Loans; provided
that the other terms of any Incremental Term Facility that are not substantially
identical to the then-existing Loans (other than pursuant to clause (ii) of the
second proviso of this section above and sub-clauses (a) through (d) above)
shall be (taken as a whole) no more favorable (as reasonably determined by the
Borrower) to the relevant lenders under the Incremental Term Facility than those
applicable to the then-existing Loans (except for covenants or other provisions
(i) reasonably acceptable to the Administrative Agent, (ii) applicable only to
periods after the latest final maturity date of the then-existing Loans existing
at the time of incurrence of the Incremental Term Facility or (iii) also
provided to the relevant lenders under the then-existing Loans (it being
understood that to the extent that any covenant or other provision is added for
the benefit of any Incremental Term Loans, no consent shall be required from the
Administrative Agent or any Lenders, to the extent that such covenant or other
provision is also added for the benefit of Lenders under such then-existing Term
Loans)).

 

For the purposes hereof, (x) “First-Lien Net Leverage Ratio” means, on any date
of determination, with respect to the Borrower and its subsidiaries on a
consolidated basis, subject to clause (i) of the first proviso of the first
paragraph of this section, the ratio of (a) consolidated secured indebtedness
for borrowed money, purchase money debt, unreimbursed drawings under letters of
credit, the principal portion of capital lease obligations, and third party
obligations evidenced by notes or similar instruments (but excluding unsecured
indebtedness and indebtedness secured only by the Collateral on a junior lien
basis to the Term Loan Facilities and which is subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent) of the
Borrower and its subsidiaries on such date (less the unrestricted cash and cash
equivalents of the Borrower and its subsidiaries as of such date up to $100.0
million) to (b) Consolidated EBITDA of the Borrower and its subsidiaries for the
four fiscal quarter period most recently ended for which financial statements
have been (or were required to have been) delivered and (y) “Total Net Leverage
Ratio” means, on any date of determination, with respect to the Borrower and its
subsidiaries on a consolidated basis the ratio of (a) consolidated indebtedness
for borrowed money, purchase money debt, unreimbursed drawings under letters of
credit, the principal portion of capital lease obligations, and third party
obligations evidenced by notes or similar instruments of the Borrower and its
subsidiaries on such date (less the unrestricted cash and cash equivalents of
the Borrower and its subsidiaries as of such date up to $100.0 million) to
(b) Consolidated EBITDA of the Borrower and its subsidiaries for the four fiscal
quarter period most recently ended for which financial statements have been (or
were required to have been) delivered.

 

B-5



--------------------------------------------------------------------------------

  

Existing Lenders may, but shall not be obligated without their prior written
consent to, provide a commitment and/or make any Loans pursuant to any
Incremental Term Facility, and nothing contained herein or in the Commitment
Letter constitutes, or shall be deemed to constitute, a commitment with respect
to any Incremental Term Facility. The lenders providing any Incremental Term
Facility shall be reasonably satisfactory to the Administrative Agent to the
extent required under “Assignments and Participations” below.

 

The proceeds of any Incremental Term Facilities may be used by the Borrower and
its subsidiaries for working capital and other general corporate purposes,
including the financing of permitted acquisitions and other investments and any
other use not prohibited by the Term Loan Documentation.

 

For the purposes of (i) determining pro forma compliance with any provisions of
the Term Loan Documentation which requires the calculation of any ratio,
(ii) determining compliance with representations, warranties, defaults or events
of default or (iii) testing availability under baskets set forth in the Term
Loan Documentation (including baskets measured as a percentage of Consolidated
EBITDA), in each case, in connection with a permitted acquisition that the
Borrower or any of its subsidiaries is contractually committed to consummate and
whose consummation is not conditioned on the availability of third party
financing (a “Limited Conditionality Acquisition”), the date of determination
thereof shall, at the Borrower’s option (an “LCT Election”), be the date of
entering into the binding definitive agreement for such acquisition (the “LCT
Test Date”) and shall be made giving pro forma effect to such acquisition and
the other transactions (including the incurrence of indebtedness) to be entered
into in connection therewith as if they had occurred at the beginning of the
applicable test period and if the Borrower or its applicable subsidiary could
have taken such action on the relevant LCT Test Date in compliance with any
representation, warranty, ratio or basket, such representation, warranty, ratio
or basket shall be deemed to have been complied with; provided that following
the LCT Test Date and prior to the earlier of (i) the date on which such Limited
Conditionality Acquisition is consummated or (ii) the date that the definitive
agreement for such Limited Conditionality Acquisition is terminated or expires
without consummation of such Limited Conditionality Acquisition, (x) such
indebtedness (and any associated lien) shall be deemed incurred at the time of
such selection and outstanding thereafter for the purposes of pro forma
compliance with any applicable ratios and (y) for purposes of any calculation of
any ratio with respect to the incurrence of any other debt or liens, or the
making of any other acquisition, investment, restricted payment, junior debt
repayment or other transaction subject to ratio compliance, any such ratio shall
also be required to be calculated without giving effect to such Limited
Conditionality Acquisition.

 

For the avoidance of doubt, if the Borrower has made an LCT Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio

 

B-6



--------------------------------------------------------------------------------

  

or basket (including due to fluctuations in pro forma Consolidated EBITDA,
including of the target in any Limited Conditionality Acquisition) at or prior
to the consummation of the relevant transaction, such baskets or ratios will not
be deemed to have been exceeded as a result of such fluctuation.

 

“Consolidated EBITDA” as used herein will be defined in a manner to be mutually
agreed but will include, in any event, add-backs for

 

(a)   all non-cash items;

 

(b)   all extraordinary, unusual or non-recurring items;

 

(c)   restructuring charges and related charges in connection with any single or
one-time events;

 

(d)   any expenses or costs incurred in connection with equity offerings,
investments or indebtedness otherwise permitted under the Term Loan
Documentation, whether or not consummated; and

 

(e)   pro forma adjustments, including “run rate” cost savings, operating
expense reductions, and synergies related to the Transaction and other
acquisitions, investments, dispositions, operating improvements, restructurings,
cost saving initiatives and certain other similar initiatives, in each case,
projected by the Borrower in good faith to result from actions that have either
been taken, with respect to which substantial steps have been taken or that are
expected to be taken, in each case, within 24 months following the Closing Date
or the date of the consummation of the applicable transaction, as the case may
be (net of cost savings and synergies actually achieved).

 

Guaranties:   

Each direct and indirect subsidiary of the Borrower (each, a “Guarantor” and,
collectively, the “Guarantors”) shall be required to provide an unconditional
guaranty (collectively, the “Guaranties”) of all amounts owing under the Term
Loan Facilities and, to the extent so designated by the Borrower as “Secured
Hedging Agreements”, the obligations of the Borrower under interest rate and/or
foreign currency swaps or similar agreements with a Lender or its affiliates or
the Administrative Agent or its affiliates (the “Secured Hedging Agreements”).
Such Guaranties shall be guarantees of payment and not of collection.
Notwithstanding anything to the contrary contained above, no Excluded Subsidiary
(as defined below) shall be required to provide a Guaranty (or constitute a
Guarantor).

 

As used herein, (x) “Excluded Subsidiary” means (i) any Excluded Foreign
Subsidiary (as defined below), (ii) any “unrestricted subsidiary” (designated as
provided below under the section entitled “Unrestricted Subsidiaries”, (iii) any
non-wholly owned subsidiary of the Borrower, (iv) any subsidiary that is
prohibited from providing a Guaranty by applicable law, rule or regulation, by
any contractual obligation existing on the Closing Date or existing at the time

 

B-7



--------------------------------------------------------------------------------

  

of acquisition of such subsidiary (and not entered into in contemplation of such
acquisition), or by its organizational documents (but only for so long as such
prohibition exists), (v) immaterial subsidiaries (to be defined in a mutually
acceptable manner as to individual and aggregate revenues or assets excluded),
(vi) not-for-profit subsidiaries and certain special purposes entities,
(vii) any subsidiary of the Borrower that is not an “Eligible Contract
Participant” (after giving effect to any keepwell) as defined under the
Commodity Exchange Act) but solely with respect to obligations under any Secured
Hedging Agreement that constitutes a “swap” within the meaning of section
1(a)(47) of the Commodity Exchange Act, and (viii) any other subsidiary with
respect to which Borrower and the Administrative Agent have reasonably
determined that the adverse consequences (including the cost) of providing a
guarantee shall be excessive in relation to the benefits to be obtained by the
Lenders therefrom and (y) “Excluded Foreign Subsidiary” means (i) any direct or
indirect non-U.S. subsidiary of the Borrower which is a “controlled foreign
corporation” (within the meaning of Section 957 of the Internal Revenue Code)
(each, a “CFC”), (ii) any direct or indirect U.S. subsidiary of the Borrower
that is treated as a “disregarded entity” for federal income tax purposes the
sole assets of which are equity interests in CFCs (each, a “Pass-Through Foreign
Holdco”) or other Pass-Through Foreign Holdcos, and (iii) any subsidiary of a
CFC or Pass-Through Foreign Holdco.

 

Notwithstanding the foregoing, the Borrower may, at its option, cause any
subsidiary that is not otherwise required to become a Guarantor to become a
Guarantor with the consent of the Administrative Agent (such consent not to be
unreasonably withheld); provided, however, that the Administrative Agent may
condition its consent by limiting the purposes for which such subsidiary shall
constitute a Guarantor for purposes of the section entitled “Negative Covenants”
and related definitions used therein.

 

Security:

  

Subject to the limitations set forth below and subject to customary and other
agreed exceptions, qualifications and thresholds, all amounts owing under the
Term Loan Facilities and (if applicable) the Secured Hedging Agreements (and all
obligations under the Guaranties) will be secured by (x) a first priority
perfected security interest in all stock, other equity interests and promissory
notes owned by the Borrower and the Guarantors, provided that not more than 65%
of the total outstanding voting stock of any Excluded Foreign Subsidiary shall
be required to be pledged, and (y) a first priority perfected security interest
in all other tangible and intangible assets (including, without limitation,
receivables, inventory, equipment, contract rights, securities, patents,
trademarks, other intellectual property, cash, bank and securities deposit
accounts, real estate and leasehold interests) owned by the Borrower and the
Guarantors (all of the foregoing, but excluding the Excluded Assets (as defined
below), the “Collateral”).

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property acquired after the Closing Date with
a value of less than an amount to be mutually agreed and immaterial real
property leasehold interests; (ii) margin stock and equity interests of
non-wholly owned subsidiaries and joint ventures, to the extent prohibited under
the organizational documents of such non-wholly owned subsidiaries or joint

 

B-8



--------------------------------------------------------------------------------

  

ventures (but only for so long as such prohibition exists); (iii) licenses,
instruments, franchises, charters, authorizations and other agreements to the
extent, and so long as, the pledge thereof as Collateral would violate the terms
thereof, but only, to the extent, and for so long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the
Uniform Commercial Code (“UCC”), Title 11 of the United States Code (the
“Bankruptcy Code”) or any other requirement of law and other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such prohibition or limitation;
(iv) motor vehicles and other assets subject to certificate of title to the
extent that a security interest therein cannot be perfected by the filing of a
UCC-1 financing statement; (v) other assets to the extent the pledge thereof is
prohibited by applicable law, but only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC, Bankruptcy Code or any other requirement of law and
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC or other applicable law notwithstanding
such prohibition or limitation; (vi) intent to use trademark or service mark
applications; (vii) those assets as to which the Administrative Agent shall
determine that the costs of obtaining such security interest or perfection
thereof are excessive in relation to the value of the security to be afforded
thereby; (viii) any segregated funds or accounts held or received on behalf of
third parties (other than Borrower or any Guarantor), (ix) any equipment or
other asset subject to liens securing permitted acquired debt (limited to the
acquired assets), sale and leaseback transactions, capital lease obligations or
other purchase money debt, if the contract or other agreement providing for such
debt or capital lease obligation prohibits or requires the consent of any person
(other than the Borrower or any Guarantor) as a condition to the creation of any
other security interest on such equipment or asset or if the granting of a
security interest in such assets would create a right of termination in favor of
any other party thereto, and, in each case, such indebtedness and prohibition or
requirement is permitted under the Term Loan Documentation after giving effect
to the applicable anti-assignment provisions of the Uniform Commercial Code or
other applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition, (x) assets to the extent a security
interest in such assets would result in material adverse tax consequences to the
Borrower or its subsidiaries as reasonably determined by the Borrower in
consultation with the Administrative Agent, (xi) equity interests of
unrestricted subsidiaries, not-for-profit entities and certain special purpose
entities, (xii) any segregated funds or accounts held or received on behalf of
third parties, and (xiii) such other assets of the Borrower and the Guarantors
to be mutually agreed. The foregoing described in the preceding sentence are
collectively referred to as the “Excluded Assets”.

 

All documentation (collectively referred to herein as the “Security Agreements”)
evidencing the security required pursuant to the immediately preceding paragraph
shall be in form and substance reasonably satisfactory to the Administrative
Agent, and shall effectively create first priority security interests in the
property purported to be covered thereby, subject to customary and other agreed
exceptions and qualifications.

 

B-9



--------------------------------------------------------------------------------

  

In addition, (a) landlord, bailee or warehouseman waivers or collateral access
agreements shall not be required, control agreements shall not be required with
respect to any deposit accounts, securities accounts or commodities accounts and
no perfection actions other than the filing of UCC financing statements shall be
required with respect to motor vehicles and other assets subject to certificates
of title, letter of credit rights, commercial tort claims with a value of less
than an amount to be agreed and promissory notes evidencing debt in a principal
amount of less than an amount to be agreed, and share certificates of
non-subsidiaries and immaterial subsidiaries and (b) no actions in any
jurisdiction other than the United States or required by the laws of any
jurisdiction other than the United States shall be required to be taken to
create or perfect any security interests in assets located or titled outside of
the United States (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any jurisdiction
other than the United States).

 

Notwithstanding the foregoing, the requirements of the preceding paragraphs of
this “Security” section shall be, as of the Closing Date, subject to the Funds
Certain Provisions.

 

Voluntary


Prepayments:

  

Voluntary prepayments may be made at any time on three business days’ notice in
the case of LIBOR (as defined below) Loans, or one business day’s notice in the
case of Base Rate (as defined below) Loans, without premium or penalty (subject,
however, to the Prepayment Premium referred to below), in minimum principal
amounts to be mutually agreed; provided that voluntary prepayments of LIBOR
Loans made on a date other than the last day of an interest period applicable
thereto shall be subject to customary breakage costs. Voluntary prepayments of
Loans shall be applied to each outstanding tranche of Loans, as directed by the
Borrower, and shall apply to reduce future scheduled amortization payments of
the Term Loans in direct order of maturity.

 

Mandatory


Repayments

and Commitment

Reductions:

   Mandatory repayments of Loans shall be required from (a) 100% of the proceeds
(net of taxes and costs and expenses in connection with the sale) from asset
sales and other dispositions by the Borrower and its subsidiaries (including
sales or issuances of equity interests of any subsidiary of Borrower and
insurance recovery and condemnation events) in excess of an amount to be agreed
for each individual asset sale or disposition and an amount to be agreed in the
aggregate for any fiscal year, with step-downs to 50% and 0% based upon the
achievement and maintenance of Total Net Leverage Ratios equal to or less than
0.50x and 1.00x inside the Total Net Leverage Ratio as of the Closing Date,
respectively, and subject to customary exceptions and thresholds (with
exceptions for, among other things, ordinary course dispositions, dispositions
of obsolete or worn-out property, property no longer used or useful in the
business and other exceptions to be mutually agreed), and customary reinvestment
rights permitting reinvestment within 12 months plus an additional 180 days if a
binding agreement to reinvest has been entered into; provided that the Borrower
may elect to deem expenditures that otherwise would be permissible reinvestments
that occur prior to receipt of the

 

B-10



--------------------------------------------------------------------------------

  

proceeds of an asset sale to have been reinvested in accordance with the
provisions hereof, so long as such deemed expenditure shall have been made no
earlier than the earlier of the execution of a definitive agreement for such
asset sale and six months prior to the consummation of such asset sale, (b) 100%
of the net proceeds from issuances or incurrences of debt (excluding any debt
permitted under the Term Loan Documentation, but including any Refinancing Term
Facilities or Refinancing Notes (as each such term is defined below)) by the
Borrower and its subsidiaries, and (c) 0% (increasing to 25% and 50% based on
First-Lien Net Leverage Ratios of 1.50:1.00 and 2.00:1.00, respectively) of
annual Excess Cash Flow (commencing, with the first full fiscal year of the
Borrower ended after the Closing Date (to be defined in a manner to be mutually
agreed and to include, in any event, deductions for the amount of any operating
cash flow expended to make permitted acquisitions, make permitted investments
(other than intercompany investments, investments in cash and cash equivalents
and certain other limited exceptions), make certain distributions and dividends,
or make capital expenditures during such fiscal year or anticipated to be
expended within the succeeding twelve months following the end of such fiscal
year to fund any obligations for which binding agreements exist prior to the end
of such fiscal year)) of the Borrower and its subsidiaries, with any such
required repayment amount to be reduced dollar-for-dollar by the amount of
voluntary prepayments of Loans made during the applicable year or after year-end
and prior to the time such Excess Cash Flow prepayment is due, except to the
extent financed with long-term debt; provided that prepayments shall only be
required under the foregoing clause (c) if, and only to the extent, that after
giving effect to the applicable percentage of Excess Cash Flow, the amount of
the Excess Cash Flow payment that would be required is greater than
$10.0 million.

 

All mandatory repayments of Loans made pursuant to clauses (a) through (c),
inclusive, above shall (subject to the immediately succeeding paragraph) be
applied pro rata to each outstanding tranche of Loans, and shall apply to reduce
future scheduled amortization payments of the Term Loans in such order as the
Borrower may direct.

 

In addition, after giving effect to the consummation of the Transaction on the
Closing Date, all commitments under the Committed Initial Term Loan Facility (if
any) not required to finance the Transaction, Refinancing and any Transaction
Costs shall be terminated in their entirety.

 

Any Lender (each a “Declining Lender”) may elect not to accept any mandatory
prepayment pursuant to clause (a) or (c) of the first paragraph of this section
above. Any prepayment amount declined by a Declining Lender may be retained by
the Borrower or may be applied in prepayment of amounts owed to non-Declining
Lenders, in the Borrower’s discretion.

 

Mandatory prepayments in clauses (a) and (c) above shall be limited to the
extent the upstreaming or transfer of such amounts from a foreign subsidiary to
the Borrower or any other applicable subsidiary would result in material adverse
tax consequences until such time as the Borrower or its applicable subsidiary
may upstream or transfer such amounts and shall be subject to

 

B-11



--------------------------------------------------------------------------------

   permissibility under local law of upstreaming proceeds (including financial
assistance and corporate benefit restrictions and fiduciary and statutory duties
of the relevant directors). The non-application of any mandatory prepayment
amounts as a consequence of the foregoing provisions will not, for the avoidance
of doubt, constitute a default or an event of default, and such amounts shall be
available for working capital purposes of the Borrower and its subsidiaries.

Prepayment Premium:

  

The occurrence of any Repricing Transaction (as defined below) with respect to
Term Loans, in each case prior to the six-month anniversary of the Closing Date,
will require payment of a fee (each, a “Prepayment Premium”) of an amount equal
to 1.00% of the principal amount of the Term Loans subject to such Repricing
Transaction.

 

As used herein, the term “Repricing Transaction” shall mean, other than in
connection with any transaction involving a Change of Control or a
Transformative Acquisition (each, to be defined as mutually agreed), (i) any
prepayment or repayment of Term Loans with the proceeds of, or any conversion of
Term Loans into, any new or replacement indebtedness bearing interest with an
“effective yield” (taking into account, for example, upfront fees, interest rate
spreads, interest rate benchmark floors and original issue discount) less than
the “effective yield” applicable to the Term Loans subject to such event (to be
calculated in a manner consistent with the MFN Provision) and (ii) any amendment
to Term Loan Documentation which reduces the “effective yield” applicable to the
Term Loans (it being understood that any prepayment premium with respect to a
Repricing Transaction shall apply to any required assignment by a non-consenting
Lender in connection with any such amendment pursuant to so-called yank-a-bank
provisions).

Refinancing Term

Facilities:

   The Borrower shall have the right to refinance and/or replace the Term Loans
under the Initial Term Loan Facility (and Incremental Term Loans under any
Incremental Term Facility) in whole or in part with (x) one or more new term
facilities (each, a “Refinancing Term Facility”) under the Term Loan
Documentation, in each case, with the consent of the Borrower and the
institutions providing such Refinancing Term Facility and/or (y) one or more
series of notes or loans, in the case of each of clauses (x) and (y), that will
be pari passu or junior in right of payment and be secured by the Collateral on
a pari passu or junior basis with the remaining portion of the Term Loan
Facilities or be unsecured (such notes or loans, the “Refinancing Notes”);
provided, that (a) any Refinancing Term Facility or issue of Refinancing Notes
that is pari passu or junior with respect to the security shall be subject to a
customary intercreditor agreement, the terms of which shall be reasonably
satisfactory to the Administrative Agent and the Borrower, (b) in the case of
Loans to be refinanced or replaced, no Refinancing Term Facility or Refinancing
Notes shall mature prior to the maturity date of the applicable Loans being
refinanced or replaced, or have a shorter weighted average life to maturity than
(without giving effect to any amortization or prepayments on the outstanding
Loans under the Initial Term Loan Facility (or any Incremental Term Facility)),
or, with respect to Refinancing Notes, have mandatory prepayment provisions
(other than related to customary asset sale and change

 

B-12



--------------------------------------------------------------------------------

   of control offers or events of default) that could result in prepayments of
such Refinancing Notes prior to, the Loans being refinanced or replaced (it
being understood that the Borrower shall be permitted to optionally prepay,
repurchase or redeem any such Refinancing Notes, subject to any separate
restrictions under the Term Loan Documentation); provided, that this clause
(b) shall not apply to any Refinancing Term Facility or Refinancing Notes in an
aggregate principal amount (taken together with amounts incurred pursuant to
clause (iv)(b) or (iv)(c) in the section entitled “Incremental Term Facilities”)
not to exceed $50.0 million (c) such Refinancing Term Facility or Refinancing
Notes shall have pricing (including interest, rate floors, discounts, fees and
premiums), optional prepayment and redemption terms as may be agreed to by the
Borrower and the lenders party thereto, (d) such Refinancing Term Facility or
series of Refinancing Notes shall not be secured by any assets other than the
Collateral, (e) such Refinancing Term Facility or Refinancing Notes shall not be
guaranteed by any person unless such person also becomes a Guarantor with
respect to the Term Loan Facilities, (f) the other terms and conditions
(excluding those referenced in clauses (b) through (e) above) of such
Refinancing Term Facility or Refinancing Notes shall either, at the option of
the Borrower, (i) not be, when taken as a whole, materially more restrictive
(when taken as a whole) on the Borrower and its subsidiaries (as reasonably
determined by the Borrower) than those terms and conditions applicable to the
Loans being refinanced or replaced (except for (x) covenants or other provisions
applicable only to periods after the latest final maturity date of the relevant
Loans under the Term Loan Documentation existing at the time of such refinancing
or replacement and (y) to the extent that the relevant Loans under the Term Loan
Documentation existing at the time of such refinancing or replacement also
obtain the benefit of such more restrictive covenants or other provisions (it
being understood that in such case no consent shall be required by the
Administrative Agent or any Lender)) or (ii) such terms shall be current market
terms for such type of indebtedness, (g) the aggregate principal amount of any
Refinancing Term Facility or any Refinancing Notes shall not exceed the
aggregate principal amount of indebtedness being refinanced or replaced
therewith, plus interest, premiums, fees and expenses or to the extent otherwise
permitted under the Term Loan Documentation and (h) only a Refinancing Term
Facility that is pari passu in right of payment and security with the Initial
Term Loan Facility shall share ratably in any voluntary or mandatory prepayments
of the Initial Term Loan Facility, unless the Borrower and the lenders in
respect of such Refinancing Term Facility elect lesser payments.

Documentation:

   The Term Loan Documentation will be based on senior secured bank credit
facilities precedent documentation to be mutually agreed, as modified to
(i) reflect the terms and conditions set forth herein and in the Commitment
Letter (as modified pursuant to the “Market Flex” provisions of the Fee Letter),
(ii) take account of differences related to the operational requirements of the
Borrower, the Acquired Business and their respective subsidiaries in light of
their size, industries, businesses and business practices (after giving effect
to the Transaction), (iii) reflect operational and administrative changes
reasonably requested by the Administrative Agent and (iv) include customary
contractual recognition provisions substantially consistent with recommendations
provided by the Loan Syndications & Trading Association

 

B-13



--------------------------------------------------------------------------------

   related to Article 55 of the Bank Recovery and Resolution Directive, the
definitive terms of which will be negotiated in good faith (collectively, the
“Documentation Standard”), in each case, subject to the Funds Certain
Provisions. Notwithstanding the foregoing, the Term Loan Documentation will
contain only those conditions to borrowing, mandatory repayments,
representations, warranties, covenants and events of default expressly set forth
herein and in the Commitment Letter (as modified pursuant to the “Market Flex”
provisions of the Fee Letter) and, subject to the Documentation Standard and
limitations as set forth herein, with materiality thresholds, standards,
qualifications, exceptions, “baskets” and grace and cure periods to be mutually
agreed and consistent with the Documentation Standard.

Interest

Rates:

  

At the Borrower’s option, Term Loans may be maintained from time to time as
(x) Base Rate loans, which shall bear interest at the Base Rate in effect from
time to time plus the Applicable Margin (as defined below) or (y) LIBOR loans,
which shall bear interest at LIBOR for the respective interest period plus the
Applicable Margin.

 

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Term Loans maintained as Base Rate loans, 1.50%, and (ii) in the case of Term
Loans maintained as LIBOR loans, 2.50%; provided that so long as no default or
event of default under the Term Loan Facility has occurred and is continuing,
the Applicable Margin for Term Loans shall be subject to a single step-down of
25 basis points based on meeting a First-Lien Net Leverage Ratio of 0.50x inside
the First-Lien Net Leverage Ratio as of the Closing Date.

 

“Base Rate” shall mean the highest of (x) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (y) 1/2 of 1.00% in excess of the overnight federal funds rate, and
(z) LIBOR for an interest period of one month (determined after giving effect to
any applicable “floor”) plus 1.00%. Notwithstanding anything to the contrary
herein, in no event shall the Base Rate be less than zero.

 

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
Lenders with commitments and/or Loans under a given tranche of the Term Loan
Facilities, 12 months, shall be available in the case of LIBOR loans.

 

Interest in respect of Base Rate loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any Loans and
at maturity. All interest on Base Rate loans, LIBOR loans and commitment fees
and any other fees shall be based on a 360-day year and actual days elapsed (or,
in the case of Base Rate loans determined by reference to the prime lending
rate, a 365/366-day year and actual days elapsed).

 

“LIBOR” means the London interbank offered rate for US Dollars as determined by
customary reference to the ICE Benchmark Administration

 

B-14



--------------------------------------------------------------------------------

   London Interbank Offered Rate (or, if LIBOR is not available at such time, a
comparable successor interbank rate for deposits in US Dollars that is, at such
time, broadly accepted by the syndicated loan market in lieu of LIBOR or, if no
such broadly accepted comparable successor interbank rate exists at such time, a
successor index rate as the Administrative Agent may determine in consultation
with the Borrower and with the consent of the Required Lenders; provided, that
the consent of any Lender shall be deemed to be given if such Lender fails to
object to a request by the Administrative Agent for such consent within five
(5) business days after such request), as applicable and as adjusted for
customary Eurodollar reserve requirements, if any; provided that LIBOR shall not
be less than 0.00% per annum. Default Interest:    Overdue principal, interest
and other overdue amounts shall bear interest at a rate per annum equal to the
rate which is 2.00% in excess of the rate then borne by the applicable borrowing
(or, if any such amount does not relate to a borrowing under a specific tranche
of the Term Loan Facilities, the rate which is 2.00% in excess of the rate
applicable to Term Loans maintained as Base Rate loans). Such interest shall be
payable on demand. Yield Protection:   

The Term Loan Facilities shall include customary protective provisions for such
matters as capital adequacy, liquidity, increased costs, reserves, funding
losses, illegality and withholding taxes (it being understood that, for purposes
of determining increased costs arising in connection with a change in law, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III, and all
requests, rules, guidelines or directives promulgated under, or issued in
connection with, either of the foregoing shall be deemed to have been introduced
or adopted after the date of the Term Loan Documentation, regardless of the date
enacted, adopted or issued).

 

The Borrower shall have the right to replace any Lender that charges a material
amount in excess of that being charged by the other Lenders with respect to
contingencies described in the immediately preceding sentence.

Agent/

Lender Fees:

   The Administrative Agent, the Lead Arranger and the Lenders shall receive
such fees as have been separately agreed upon.

Conditions

Precedent:

  

A. To Availability of Initial Term Loan Facility on the Closing Date:

 

Subject in all respects to the Funds Certain Provisions, those conditions
precedent set forth on Exhibit C to the Commitment Letter.

 

B. To All Loans (other than Loans Made on the Closing Date):

 

(i) All representations and warranties shall be true and correct in all material
respects (or, in all respects, if qualified by materiality) on and as of the
date of each borrowing of a Loan (although any representations and warranties
which expressly relate to a given date or period shall be required to be true
and correct in all material respects (or, in all respects, if qualified by
materiality) as of the respective date or for the respective period, as the case
may be), before and after giving effect to such borrowing and to the application

 

B-15



--------------------------------------------------------------------------------

  

of the proceeds therefrom, as though made on and as of such date; provided that
with respect to any Incremental Term Facility the proceeds of which are used to
finance a Limited Conditionality Acquisition, the limitations described above
under clause (ii) of the second proviso of the first paragraph under the heading
“Incremental Term Facilities” shall apply.

 

(ii)  No event of default under the Term Loan Facilities or event which with the
giving of notice or lapse of time or both would be an event of default under the
Term Loan Facilities, shall have occurred and be continuing, or would result
from any borrowing of a Loan; provided that with respect to any Incremental Term
Facility the proceeds of which are used to finance a Limited Conditionality
Acquisition, no default or event of default shall have occurred and be
continuing at the time of, or after giving effect to, entry into the applicable
acquisition agreement.

 

Representations

and Warranties:

  

Representations and warranties (applicable to the Borrower and its subsidiaries)
will be limited to the following, in each case (where appropriate) with
customary and other agreed materiality thresholds, exceptions and
qualifications: (i) corporate status and good standing, to the extent
applicable, (ii) corporate power and authority, (iii) due authorization,
execution and delivery and enforceability, (iv) no violation or conflicts with
laws, material debt contracts or charter documents, (v) governmental and
third-party approvals, (vi) financial statements, undisclosed liabilities and
projections, (vii) absence of a Material Adverse Effect (to be defined in the
Term Loan Documentation), (viii) solvency, (ix) absence of material litigation,
(x) true and complete disclosure, (xi) use of proceeds and compliance with
margin regulations, (xii) tax returns and payments, (xiii) compliance with
ERISA, environmental law, general statutes, etc., (xiv) ownership of property,
(xv) creation, validity, perfection and priority of security interests under
Security Agreements, (xvi) inapplicability of Investment Company Act,
(xvii) employment and labor relations, (xviii) intellectual property,
franchises, licenses, permits, etc., (xix) maintenance of insurance,
(xx) Patriot Act/“know your customer” laws, (xxi) OFAC/sanctions/anti-terrorism
laws, (xxii) Foreign Corrupt Practices Act and other anti-corruption laws,
(xxiii) anti-money laundering laws, and (xxiv) accuracy of the Merger Agreement
Representations.

 

Notwithstanding anything to the contrary contained herein, the truth and
accuracy of the representations and warranties (other than Merger Agreement
Representations and Specified Representations) shall not constitute a condition
precedent to the extension of credit on the Closing Date.

 

Covenants:   

Affirmative and negative covenants (applicable to the Borrower and its
subsidiaries) will be limited to the following, in each case (where appropriate)
subject to the Documentation Standard and with customary and other agreed
materiality thresholds, exceptions and qualifications:

 

(a) Affirmative Covenants – (i) Compliance with laws and regulations (including,
without limitation, ERISA and environmental laws); (ii) payment

 

B-16



--------------------------------------------------------------------------------

 

of taxes and other obligations; (iii) maintenance of insurance;
(iv) preservation of corporate existence, rights (charter and statutory) and
approvals; (v) visitation and inspection rights with respect to books and
property; (vi) keeping of proper books in accordance with generally accepted
accounting principles; (vii) maintenance of properties; (viii) further
assurances as to perfection and priority of security interests and additional
guarantors; (ix) notice of defaults, material litigation and certain other
material events; (x) financial and other reporting requirements (including,
without limitation, unaudited quarterly and audited annual financial statements
for the Borrower and its subsidiaries on a consolidated basis (in accordance
with U.S. GAAP, except with respect to unaudited financials for the absence of
footnotes and subject to year-end adjustments), in each case with accompanying
management discussion and analysis and, in the case of audited annual financial
statements, accompanied by an opinion of a nationally recognized accounting firm
(which opinion shall not be subject to any qualification as to “going concern”
or scope of the audit other than solely with respect to, or resulting solely
from an upcoming maturity date under any Term Loan Facility), and projections
prepared by management of the Borrower and provided on an annual basis, , and
quarterly informational calls with Lenders); (xi) use of proceeds; (xii) ERISA
covenants; (xiii) use of commercially reasonable efforts to maintain a public
corporate credit rating from S&P and a public corporate family rating from
Moody’s, in each case with respect to the Borrower, and a public rating of the
Term Loan Facilities by each of S&P and Moody’s; provided that no specific
rating shall be required; (xiv) OFAC/sanctions/anti-terrorism laws; (xv) Foreign
Corrupt Practices Act and other anti-corruption laws; (xvi) anti-money
laundering laws; and (xvii) designation of subsidiaries as “unrestricted
subsidiaries” or “restricted subsidiaries”.

 

(b) Negative Covenants – Restrictions on (i) liens; (ii) debt (including
“disqualified preferred stock” and guaranties and other contingent obligations,
with exceptions to permit, among other things, (x) debt secured on a pari passu
basis with the Initial Term Loan Facility incurred in lieu of, and subject to
the applicable terms and conditions of, the Incremental Term Facilities
(“Incremental Equivalent Debt”), provided that the MFN Provision shall only
apply to Incremental Equivalent Debt in the form of term loans secured on a pari
passu basis with the Initial Term Loan Facility and (y) additional junior lien
debt or unsecured debt, in such amount, subject to giving pro forma effect
thereto (including use of proceeds), as could be incurred without causing the
pro forma Total Net Leverage Ratio to exceed (A) 4.50:1.00 or (B) if such junior
lien or unsecured debt is incurred in connection to finance a Permitted
Acquisition, the Total Net Leverage Ratio as in effect immediately before
consummation of such Permitted Acquisition, in each case, with other customary
restrictions of the type applicable to Incremental Equivalent Debt (e.g. tenor,
weighted average life to maturity, identical Guarantors and, in the case of
secured debt, identical Collateral and intercreditor arrangements satisfactory
to the Administrative Agent)); (iii) mergers, consolidations and other
fundamental changes; (iv) sales, transfers and other dispositions of property
and assets (including sale-leaseback transactions but with exceptions to
include, among other things, (x) sales of inventory in the ordinary course of
business and (y) sales of obsolete or worn out assets); (v) loans, acquisitions,

 

B-17



--------------------------------------------------------------------------------

   joint ventures and other investments; provided that (x) the Borrower and the
Guarantors shall be permitted to effect Permitted Acquisitions, subject to the
absence of any default or event of default under the Term Loan Facilities at the
time of the execution of the purchase agreement governing such Permitted
Acquisition, line-of-business restrictions, provision of Guaranties and Security
Agreements and aggregate consideration limitations with respect to
entities/assets that do not become Guarantors/Collateral and (y) the Borrower
and its subsidiaries may make unlimited investments, subject to the absence of
any event of default and pro forma compliance with a Total Net Leverage Ratio
not to exceed 2.50:1.00; (vi) dividends and other distributions to, and
redemptions and repurchases from, equity holders; provided that the Borrower and
its subsidiaries may make unlimited dividends, distributions, and other equity
redemptions, subject to (i) the absence of any event of default, (ii) pro forma
compliance with a Total Net Leverage Ratio not to exceed 2.00:1.00 and (iii) an
Available Amount Basket not less than $0; (vii) prepaying, redeeming or
repurchasing junior lien, unsecured and subordinated debt (including the
conversion of the Borrower’s existing 0.25% Convertible Senior Notes due 2024
(the “Existing Convertible Notes”) and cash settlement payments owing in
connection therewith); provided that the Borrower and its subsidiaries may
(a) make any redemptions, repurchases, conversions or cash settlement payments
with respect to the Existing Convertible Notes at such times, in such amounts,
for such consideration (including cash, common stock of Borrower, or a
combination of both), and on such other terms as are, in each case permitted by
the indenture governing such Existing Convertible Notes, so long as (i) no event
of default under the Term Loan Facilities has occurred or is continuing,
(ii) after giving effect to such redemption, repurchase, conversion or cash
settlement payment, the Borrower and its subsidiaries have unrestricted cash and
cash equivalents on hand of not less than $50.0 million and (iii) the amount of
such redemption, repurchase, conversion or cash settlement payment is otherwise
permitted to be made pursuant to (and is deemed charged as a utilization of) the
Leverage-Based Restricted Debt Payment Basket and/or the Available Amount Basket
referred to below (the “Combined RDP Basket”) or, if such amount exceeds the
availability under the Combined RDP Basket, the amount of such excess (such
excess, the “Shortfall Amount”) reduces the Available Amount Basket on a
dollar-for-dollar basis (such that the Available Amount Basket may be a negative
amount); provided, however, that, notwithstanding the foregoing, the Borrower
shall in any event be permitted to redeem, repurchase, convert or settle the
Existing Convertible Notes with common stock of the Borrower as the sole
consideration therefor and make cash payments in connection therewith to
purchase fractional shares resulting therefrom, and (b) make unlimited
prepayments, redemptions, repurchases of junior lien, unsecured and subordinated
debt (including cash settlement payments in connection with the Existing
Convertible Notes), subject to (i) the absence of any event of default, (ii) pro
forma compliance with a Total Net Leverage Ratio not to exceed 2.00:1.00 and
(iii) the Available Amount Basket being not less than $0 (this clause (b), the
“Leverage-Based Restricted Debt Payment Basket”); (viii) transactions with
affiliates; (ix) negative pledges and restrictions on distributions, advances
and asset transfers by subsidiaries; (x) changes in the nature of business;
(xi) amending organizational documents or junior debt documents; and
(xii) changes in fiscal quarters and fiscal years.

 

B-18



--------------------------------------------------------------------------------

  

Among other customary and other agreed thresholds, exceptions and
qualifications, the negative covenants will be subject to “baskets” to be set
forth in the Term Loan Documentation, including an available basket amount (the
“Available Amount Basket”) that will be based on (a) a “starter” basket equal to
the greater of (i) $75.0 million and (ii) 15% of Consolidated EBITDA for the
most recently ended period of four consecutive fiscal quarters plus (b) the
amount of Retained Excess Cash Flow (to be defined as mutually agreed) plus
(c) certain other customary and agreed amounts (including, without limitation,
net cash proceeds from “qualified” equity issuances of the Borrower,
dispositions of investments made using the Available Amount Basket proceeds, the
amount of retained asset sale proceeds, from mandatory prepayments declined by
Declining Lenders, and the amount of any debt or disqualified stock converted
into or exchanged for qualified equity of the Borrower) minus (d) the Shortfall
Amount. The Available Amount Basket may be used for, among other things,
dividends, distributions, investments, acquisitions and repayments of junior
lien, unsecured or subordinated debt, subject to the absence of a default or any
event of default and pro forma compliance with a Total Net Leverage Ratio not in
excess of 4.00:1.00.

 

The Borrower or any restricted subsidiary will be permitted to make acquisitions
of persons that become restricted subsidiaries or of assets (including assets
constituting a business unit, line of business or division) or capital stock
(each, a “Permitted Acquisition”), along with intercompany investments necessary
to consummate such Permitted Acquisition, subject solely to the following terms
and conditions: (a) before and after giving effect thereto, no payment or
bankruptcy event of default has occurred and is continuing, (b) after giving
effect thereto, the Borrower is in compliance with the permitted lines of
business covenant, (c) solely to the extent required by, and subject to the
limitations set forth in “Guarantees” and “Security” above, the acquired company
and its subsidiaries will become Guarantors and pledge their Collateral to the
Administrative Agents and (d) acquisitions by the Borrower or Guarantors of
persons and/or assets that do not become Guarantors or Collateral, as
applicable, shall be subject to a cap to be agreed.

 

(c)   Financial Covenant – None.

 

Unrestricted Subsidiaries:    The Term Loan Documentation will contain
provisions pursuant to which, subject to no default or event of default,
limitations on investments, pro forma compliance with a Total Net Leverage Ratio
to be mutually agreed and other conditions to be mutually agreed, the Borrower
will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary;
provided that (i) any subsidiary previously designated as an unrestricted
subsidiary may not thereafter be re-designated as an unrestricted subsidiary,
and (ii) no subsidiary may be designated as an unrestricted subsidiary, unless
it is also an “unrestricted subsidiary” for purposes of other material debt. The
designation of any subsidiary as an “unrestricted” subsidiary shall constitute
an investment for purposes of the investment covenant in the Term Loan
Documentation in an

 

B-19



--------------------------------------------------------------------------------

  

amount equal to the fair market value thereof, and the designation of any
unrestricted subsidiary as a restricted subsidiary shall be deemed to be an
incurrence of indebtedness and liens by a restricted subsidiary of any
outstanding indebtedness or liens, as applicable, of such unrestricted
subsidiary for purposes of the Term Loan Documentation. With limited exceptions
to be mutually agreed, unrestricted subsidiaries will not be subject to the
mandatory repayment provisions, the representations and warranties, affirmative
or negative covenants or events of default provisions of the Term Loan
Documentation, and the cash held by, the results of operations, indebtedness and
interest expense of unrestricted subsidiaries will not be taken into account for
purposes of determining compliance with financial tests contained in such Term
Loan Documentation; provided, however, that notwithstanding the foregoing,
unrestricted subsidiaries will be subject to representations and warranties,
covenants and event of default provisions of the Term Loan Documentation solely
with respect to matters related to FCPA, OFAC and other sanctions,
anti-terrorism, anti-corruption and anti-money laundering laws.

 

Events of Default:   

Events of Default (to be applicable to the Borrower and its subsidiaries) will
be limited to the following, in each case (where applicable), with materiality
thresholds, exceptions and qualifications to be mutually agreed: (i) nonpayment
of principal when due or interest, fees or other amounts after a grace period to
be mutually agreed; (ii) failure to perform or observe covenants set forth in
the Term Loan Documentation, subject (where customary and appropriate) to notice
and an appropriate grace period to be mutually agreed; (iii) any representation
or warranty proving to have been incorrect in any material respect (or, in any
respect, if qualified by materiality) when made or confirmed;
(iv) cross-defaults and cross-acceleration to other indebtedness in excess of an
amount to be mutually agreed (after giving effect to all applicable notice and
cure periods); (v) bankruptcy, insolvency proceedings, etc. (with a grace period
for involuntary proceedings to be mutually agreed); (vi) admission of inability
to pay debts, attachment, etc.; (vii) judgment defaults in excess of an amount
to be mutually agreed (subject to customary exceptions for judgments covered by
acceptable insurance and/or third party indemnities); (viii) customary ERISA
defaults; (ix) actual or asserted invalidity of the Term Loan Documentation or
subordination provisions or impairment of security interests in the Collateral;
and (x) Change of Control.

 

Assignments and

Participations:

   Neither the Borrower nor any Guarantor may assign its rights or obligations
under the Term Loan Facilities. Any Lender may assign, and may sell
participations in, its rights and obligations under the Term Loan Facilities,
subject (x) in the case of participations, to customary restrictions on the
voting rights of the participants and restrictions on participations to the
Borrower and its affiliates and (y) in the case of assignments, to such
limitations as may be established by the Administrative Agent (including (i) a
minimum assignment amount to be established by the Administrative Agent (or, if
less, the entire amount of such assignor’s commitments and outstanding Loans at
such time), (ii) an assignment fee in the amount of $3,500 to be paid by the
respective assignor or assignee to the Administrative Agent, (iii) restrictions
on assignments to any entity that is not an Eligible Transferee (to be defined
to

 

B-20



--------------------------------------------------------------------------------

  

exclude Disqualified Institutions (to the extent the identity of such
Disqualified Institution has been made available by the Borrower to the
Administrative Agent (who may share the same with all Lenders)), natural persons
and, except in connection with a Permitted Buy-Back (as defined below), the
Borrower and its affiliates) and (iv) except in the case of an assignment to any
Lender, its affiliates or an “approved fund” of a Lender, the receipt of the
consent of the Administrative Agent and, after Successful Syndication and so
long as no default or event of default exists under the Term Loan Facilities,
the Borrower (such consent, in any such case, not to be unreasonably withheld,
delayed or conditioned), provided that such consent of the Borrower shall be
deemed to have been given if the Borrower has not responded within five business
days of a request for such consents). The Term Loan Facilities shall provide for
a mechanism which will allow for each assignee to become a direct signatory to
the Term Loan Facilities and will relieve the assigning Lender of its
obligations with respect to the assigned portion of its commitment and/or Loans,
as applicable. Assignments will be by novation and will not be required to be
pro rata among the Term Loan Facilities. In no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any person is
a Disqualified Institution, and the Administrative Agent shall not have any
liability (or duties) with respect to or arising out of any assignment or
participation of Loans to, or the restrictions on any exercise of any rights or
remedies of, any Disqualified Institution.

 

The Term Loan Documentation shall also provide that Loans may be purchased by,
and assigned to, the Borrower on a non-pro rata basis through Dutch auctions
open to all Lenders with Loans on a pro rata basis and/or open market purchases,
in each case in accordance with procedures to be agreed; provided that (i) no
default or event of default then exists under the Term Loan Facilities or would
result therefrom, (ii) any such purchase is made at a discount to par, (iii) the
Borrower shall make a representation that it is not in possession of any
material non-public information, (iv) any such Loans shall be automatically and
permanently cancelled immediately upon purchase by the Borrower and (v) the
Borrower complies with certain other conditions as may be required by the
Administrative Agent (any such purchase and assignment, a “Permitted Buy-Back”).

 

Waivers

and Amendments:

   Amendments and waivers of the provisions of the Term Loan Documentation will
require the approval of Lenders holding commitments and/or outstandings (as
appropriate) representing more than 50% of the aggregate commitments and
outstandings under the Term Loan Facilities (the “Required Lenders”), except
that (a) the consent of each Lender directly affected thereby will be required
with respect to (i) increases in commitment amounts of such Lender,
(ii) reductions of principal, interest or fees of such Lender (other than the
waiver of default interest), (iii) extensions of scheduled payments of any Loans
(including at final maturity) or times for payment of interest or fees of such
Lender, (iv) amendments to the collateral proceeds waterfall and
(v) modifications to the pro rata sharing and payment provisions, assignment
provisions or the voting percentages, (b) the consent of all of the Lenders
shall be required with respect to releases of all or substantially all of
(i) the Collateral or (ii) the value of the Guaranties provided by the
Guarantors, in

 

B-21



--------------------------------------------------------------------------------

  

each case, taken as a whole, (c) the consent of the Administrative Agent shall
be required with respect to any amendment that adversely affects its rights and
duties in such capacity and (d) class voting rights for Lenders under each
affected tranche of the Term Loan Facilities shall be required for certain types
of amendments and waivers; provided that if any of the matters described in
clause (a) or (b) above is agreed to by the Required Lenders, the Borrower shall
have the right to either (x) substitute any non-consenting Lender by having its
Loans and commitments assigned, at par, to one or more other institutions,
subject to the assignment provisions described above or (y) with the express
written consent of the Required Lenders, terminate the commitment of, and repay
the obligations owing to, any non-consenting Lender, subject to repayment in
full of all obligations of the Borrower owed to such Lender relating to the
Loans and participations held by such Lender (including any Prepayment Premium).

 

In addition, the Term Loan Documentation shall provide for the amendment (or
amendment and restatement) of the Term Loan Documentation to provide for a new
tranche of replacement term loans to replace all or a portion of the Loans of a
given tranche under the Term Loan Documentation, subject to customary
limitations (including as to tenor, weighted average life to maturity,
“effective yield” not exceeding that applicable to the tranche of Loans so
replaced, prepayment ratability provisions and applicable covenants prior to the
Term Loan Maturity Date), with the consent of the Administrative Agent, the
Borrower and the lenders providing such replacement term loans.

 

The Term Loan Documentation will contain customary “amend and extend” provisions
pursuant to which the Borrower, with the approval of consenting Lenders, may
extend the maturity of Loans of such consenting Lenders and, in connection
therewith, amend the interest rates, yield, fees, amortization (so long as the
weighted average life to maturity is not shortened) and prepayment provisions
applicable to such extended Loans; provided that the application of mandatory
prepayments shall not be on a greater than pro rata basis with any non-extending
Loans.

 

Indemnification;


Expenses:

   The Term Loan Documentation will contain customary indemnities for a credit
facility of this size and type for the Administrative Agent, the Lead Arranger,
the Lenders and their respective affiliates’ employees, officers and agents
(including, without limitation, for all reasonable and documented out-of-pocket
costs and expenses of the Lenders incurred after the occurrence, and during the
continuance of, an event of default under the Term Loan Facilities), in each
case other than any losses, claims, damages, liabilities or related expenses
(i) to the extent they are found in a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the willful misconduct, bad
faith or gross negligence of such indemnified person (or any such indemnified
person’s related persons), (ii) arising out of a material breach by such
indemnified person (or any of such indemnified person’s related persons) of its
respective obligations under the Term Loan Documentation (as determined by a
court of competent jurisdiction in a final and non-appealable judgment), or
(iii) arising out of any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of the Borrower’s subsidiaries and that is

 

B-22



--------------------------------------------------------------------------------

    

brought by an indemnified person against any other Indemnified Person (other
than any claim,
actions, suits, inquiries, litigation, investigation or proceeding against any
Agent in its
capacity or in fulfilling its role as an administrative agent or Lead Arranger
under the Term
Loan Facilities); provided that the Borrower shall not be responsible for the
fees and expenses
of more than one primary counsel for the Administrative Agent, one local counsel
for each
relevant jurisdiction, one other counsel for all other Lenders and their
respective affiliates,
employees, officers and agents and, in each case, if reasonably necessary or
advisable in the
judgment of the affected person in the case of an actual or perceived conflict
of interest, an
additional primary counsel and one additional local counsel in each such
applicable
jurisdiction (in any case excluding costs of in-house counsel).

 

The Term Loan Documentation will require the Borrower to pay all reasonable and
documented out-of-pocket expenses of the Administrative Agent, the Lead Arranger
and the
Lenders incurred in connection with the syndication of the Initial Term Loan
Facility and the
preparation, execution, delivery and administration of the Term Loan
Documentation and any
amendment or waiver with respect to the Term Loan Facilities and in connection
with the
enforcement of the Term Loan Documentation (subject to customary limitations).

 

Governing Law and Forum:   

All Term Loan Documentation shall be governed by the laws of the State of New
York (except security documentation that the Administrative Agent determines
should be governed by local or state law). The Borrower and the Guarantors will
submit to the exclusive jurisdiction and venue of any New York State court or
Federal court sitting in the County of New York, Borough of Manhattan, and
appellate courts thereof (except to the extent the Administrative Agent requires
submission to any other jurisdiction in connection with the exercise of any
rights under any security document or the enforcement of any judgment).

 

Counsel to Administrative Agent
and Lead Arranger:    White & Case LLP.

 

B-23



--------------------------------------------------------------------------------

Exhibit C

Project Prota

Term Loan Facilities

Summary of Additional Conditions Precedent

Capitalized terms used in this Exhibit C but not defined herein shall have the
meanings set forth in the commitment letter to which this Exhibit C is attached
(the “Commitment Letter”) and in the other Exhibits to the Commitment Letter. In
the case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit C shall be
determined by reference to the context in which it is used.

Subject in all respects to the Funds Certain Provisions, the initial borrowing
under the Initial Term Loan Facility shall be subject solely to the satisfaction
or waiver of the following conditions precedent:

1. The Borrower and each of the Guarantors shall have executed and delivered the
Term Loan Documentation, which shall be consistent with the terms of the
Commitment Letter and the Term Sheet and this Summary of Additional Conditions,
in each case prepared by counsel to the Agents, and otherwise reasonably
satisfactory to the Agents.

2. The definitive merger agreement relating to the Acquisition (including, but
not limited to, all schedules and exhibits thereto) (collectively, the “Merger
Agreement”) shall be in full force and effect. Concurrently with the initial
funding under the Committed Initial Term Loan Facility, the Acquisition shall
have been consummated in accordance with the terms and conditions of the Merger
Agreement and applicable law, and the Merger Agreement shall not have been
altered, amended or otherwise changed or supplemented or any provision or
condition therein waived, and neither the Borrower nor any affiliate thereof
shall have consented to any action which would require the consent of the
Borrower or such affiliate under the Merger Agreement, if such alteration,
amendment, change, supplement, waiver or consent would be adverse to the
interests of the Lenders in any material respect, in any such case without the
prior written consent of the Agents (it being understood and agreed that any
alteration, change, supplement, amendment, modification, waiver or consent
(a) that decreases the purchase price in respect of the Acquisition shall not be
deemed to be adverse to the interests of the Lenders in any material respect, so
long as any such decrease in excess of 10% of the purchase price is allocated on
a dollar-for-dollar basis to reduce the aggregate principal amount of the
Committed Initial Term Loan Facility, (b) that results in any increase in the
purchase price in respect of the Acquisition shall not be deemed to be adverse
to the interests of the Lenders in any material respect, so long as such
increase is funded solely by an issuance of common equity interests of the
Borrower, the incurrence of the Additional Uncommitted Term Loans and/or cash on
the balance sheet of the Acquired Business or the Borrower and (c) that includes
any adverse modifications to the definition of Company Material Adverse Effect
(as defined in the Merger Agreement as in effect on the date hereof) shall be
deemed to be adverse to the interests of the Lenders in a material respect).

3. Since the date of the Merger Agreement, no Company Material Adverse Effect
(as defined in the Merger Agreement as in effect on the date hereof) shall have
occurred and be continuing.

4. All obligations of the Acquired Business with respect to the indebtedness
being refinanced pursuant to the Refinancing shall have been paid in full, and
all commitments, security interests and guaranties in connection therewith shall
have been terminated and released. After giving effect to the consummation of
the Transaction and the Refinancing, the Borrower and its subsidiaries shall
have no outstanding indebtedness, except for indebtedness (i) incurred pursuant
to the Initial Term Loan Facility, (ii) indebtedness of the Acquired Business
(x) existing on the date of the Merger Agreement or (y) expressly permitted to
be incurred by the Acquired Business after such date and, in the case of (x) any

 

C-1



--------------------------------------------------------------------------------

(y), not required to be repaid in full on the Closing Date under the Merger
Agreement (as in effect on the date hereof) and (iii) such other existing
indebtedness, if any, of the Acquired Business as shall be permitted by the Lead
Arranger (debt under clauses (i), (ii), and (iii), the “Permitted Surviving
Indebtedness”).

5. Subject in all respects to the Funds Certain Provisions, the Guaranties and
Security Agreements required by the Term Sheet shall have been executed and
delivered, and the Lenders shall have a first priority perfected security
interest in all assets of the Borrower and the Guarantors as, and to the extent,
required by Term Sheet.

6. The Lenders shall have received (1) customary legal opinions from counsel
(including, without limitation, New York counsel) in form, scope and substance
reasonably acceptable to the Agents, (2) a solvency certificate as to the
solvency of the Borrower and its subsidiaries on a consolidated basis after
giving effect to the Transaction, in the form attached as Annex A to this
Exhibit C, from the chief financial officer (or other officer with reasonable
equivalent duties) of the Borrower, (3) customary corporate (or other
organizational) resolutions from the Borrower and the Guarantors, customary
secretary’s certificates from the Borrower and the Guarantors appending such
resolutions and charter documents and (4) a customary borrowing notice (provided
that such notice shall not include any representation or statement as to the
absence (or existence) of any default or event of default).

7. The Agents shall have received (1) audited consolidated balance sheets and
related statements of income and cash flows of each of the Borrower and the
Acquired Business for the three fiscal years of the Borrower or the Acquired
Business, as applicable, ended at least 90 days prior to the Closing Date,
(2) unaudited consolidated balance sheets and related statements of income and
cash flows of the Borrower and the Acquired Business for each fiscal quarter of
the Borrower or the Acquired Business, as applicable, ended after the close of
its most recent fiscal year and at least 45 days prior to the Closing Date, and
(3) pro forma consolidated balance sheet of the Borrower and its subsidiaries
(including the Acquired Business) and a pro forma consolidated statement of
income of the Borrower and its subsidiaries as of and for the twelve-month
period ending on the last day of the most recently completed four fiscal quarter
period ended at least 45 days before the Closing Date, prepared after giving
effect to the Transaction as if the Transaction had occurred at the beginning of
such period, which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (collectively, the “Required Information”); provided, that it is
understood and agreed that the Lead Arranger has previously received (i) audited
consolidated balance sheets and related statements of income and cash flows of
the Borrower for each of the fiscal years of Borrower ended July 1, 2017,
July 2, 2016, and June 27, 2015, (ii) audited consolidated balance sheets and
related statements of income and cash flows of the Acquired Business for each of
the fiscal years of the Acquired Business ended July 1, 2017, July 2, 2016, and
June 27, 2015, (iii) unaudited consolidated balance sheets and related
statements of income and cash flows of the Borrower for each of the fiscal
quarters of Borrower ended December 30, 2017 and September 30, 2017, and
(iv) unaudited consolidated balance sheets and related statements of income and
cash flows of the Acquired Business for each of the fiscal quarters of the
Acquired Business ended December 30, 2017 and September 30, 2017.

8. All reasonable and documented costs, fees, expenses (including, without
limitation, legal fees and expenses) and other compensation, in each case,
contemplated hereby and payable to each Agent and the Lenders shall have been
paid to the extent (a) due and owing on the Closing Date pursuant to the
Commitment Letter or the Fee Letter and (b) with respect to expenses, invoiced
to the Borrower at least three (3) business days prior to the Closing Date.

9. So long as requested at least ten days prior to the Closing Date, the Agents
shall have received at least three business days prior to the Closing Date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

 

C-2



--------------------------------------------------------------------------------

10. The Borrower shall have (a) delivered (or caused to be delivered) to the
Lead Arranger such information required (and reasonably requested by the Lead
Arranger) to prepare a customary confidential information memorandum to be used
for the syndication of the Committed Initial Term Loan Facility (excluding
(x) any information customarily delivered by an investment bank or financing
arrangers and (y) any financial information other than the Required Information)
and (b) provided the Lead Arranger prior to the Closing Date a period (the
“Marketing Period”) of not less than fifteen (15) consecutive business days
after the date (the “S-4 Effective Date”) that the Form S-4 (as defined in the
Merger Agreement (as in effect on the date hereof)) shall have been declared
effective by the U.S. Securities and Exchange Commission (the “SEC”) (and no
stop order suspending the effectiveness of thereof shall be in effect and no
proceedings for such purpose shall be pending before or threatened by the SEC)
to attempt to syndicate the Committed Initial Term Loan Facility; provided,
however, that if, on July 10, 2018, the Lead Arranger and the Borrower determine
in good faith that the S-4 Effective Date could occur between August 1, 2018 and
August 15, 2018, then the Marketing Period shall instead commence on July 16,
2018. In addition, the shareholder vote of the Target to approve the Acquisition
shall not have occurred sooner than 30 days after the S-4 Effective Date. If
Borrower in good faith reasonably believes it has delivered the information
required by clause (a) of this paragraph 10, it may deliver to the Lead Arranger
a written notice to that effect, in which case the Borrower shall be deemed to
have complied with its obligation to furnish such information on the date such
notice is received by the Lead Arranger, unless the Lead Arranger in good faith
reasonably believes that the Borrower has not completed delivery of such
information and, within two business days after the receipt of such notice from
the Borrower, the Lead Arranger delivers a written notice to the Borrower to
that effect (stating with reasonable specificity what information has not been
delivered); provided that, notwithstanding the foregoing, the requirement set
forth in clause (a) of this paragraph 10 shall be satisfied at any time at which
(and so long as) the Lead Arranger shall have actually received such
information, regardless of whether or when any such notice is delivered to the
Borrower.

11. The Merger Agreement Representations shall be true and correct (subject, in
each case, to any materiality set forth in Article III of the Merger Agreement)
as of the Closing Date (or true and correct as of a specified date, if earlier)
and the Specified Representations shall be true and correct in all material
respects as of the Closing Date (or if qualified by materiality, true and
correct in all respects).

 

C-3



--------------------------------------------------------------------------------

Annex A to Exhibit C

FORM OF SOLVENCY CERTIFICATE

[●],             

This Solvency Certificate is being executed and delivered pursuant to
Section [●] of that certain [●]1 (the “Credit Agreement”); the terms defined
therein being used herein as therein defined.

I, [●], the [chief financial officer/equivalent officer] of the Borrower, solely
in such capacity and not in an individual capacity, hereby certify that I am the
[chief financial officer/equivalent officer] of the Borrower and that I am
generally familiar with the businesses and assets of the Borrower and its
subsidiaries (taken as a whole), and I am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement.

I further certify, solely in my capacity as chief financial officer of the
Borrower, and not in my individual capacity, as of the date hereof and after
giving effect to the Transaction and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transaction on the date hereof, that, (i) the sum of the debt (including
contingent liabilities) of the Borrower and its subsidiaries, taken as a whole,
does not exceed the fair value of the present assets of the Borrower and its
subsidiaries, taken as a whole; (ii) the present fair saleable value of the
assets of the Borrower and its subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrower and its subsidiaries, taken as a whole,
on their debts as they become absolute and matured; (iii) the capital of the
Borrower and its subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its subsidiaries, taken as a whole,
contemplated as of the date hereof; and (iv) the Borrower and its subsidiaries,
taken as a whole, are able to pay their debts (including current obligations and
contingent liabilities) as such debts mature and do not intend to incur, or
believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debt as they mature in
the ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

[Remainder of page intentionally left blank]

 

1  Describe Credit Agreement.

 

C-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:

 

 

Name:

  [                    ]

Title:

 

 

C-5